 



Exhibit 10.1
EXECUTION COPY
INVESTMENT AGREEMENT
dated as of
October 24, 2005
between
BANCO SANTANDER CENTRAL HISPANO, S.A.
and
SOVEREIGN BANCORP, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
ARTICLE 1
           
Definitions
        Section 1.01.  
Definitions
    1   Section 1.02.  
Other Definitional and Interpretative Provisions
    14      
 
           
ARTICLE 2
           
Purchase and Sale
           
 
        Section 2.01.  
Purchase and Sale
    14   Section 2.02.  
Closing
    15   Section 2.03.  
Additional Purchases by Buyer
    15   Section 2.04.  
Gross Up Rights
    17      
 
           
ARTICLE 3
           
Representations and Warranties of the Company
           
 
        Section 3.01.  
Organization.
    20   Section 3.02.  
Capitalization
    21   Section 3.03.  
Authority
    22   Section 3.04.  
Non-Contravention
    23   Section 3.05.  
Consents
    23   Section 3.06.  
Financial Statements
    24   Section 3.07.  
Taxes
    24   Section 3.08.  
SEC Filings and the Sarbanes-Oxley Act
    25   Section 3.09.  
Absence of Certain Changes
    26   Section 3.10.  
Contracts
    28   Section 3.11.  
No Undisclosed Material Liabilities
    30   Section 3.12.  
Ownership of Property; Insurance Coverage
    30   Section 3.13.  
Legal Proceedings
    31   Section 3.14.  
Compliance with Applicable Law
    32   Section 3.15.  
Employee Benefit Plans
    32   Section 3.16.  
Brokers, Finders and Financial Advisors
    33   Section 3.17.  
Environmental Matters
    34   Section 3.18.  
Allowance for Losses
    34   Section 3.19.  
Related Party Transactions
    34   Section 3.20.  
Loans
    35   Section 3.21.  
Labor Matters
    35   Section 3.22.  
Risk Management Instruments
    35   Section 3.23.  
Community Reinvestment Act, Anti-Money Laundering and Customer Information
Security
    36  

i



--------------------------------------------------------------------------------



 



                      Page Section 3.24.  
Credit Card Accounts
    36   Section 3.25.  
Agreements with Regulatory Authorities
    36   Section 3.26.  
Regulatory Capital
    37   Section 3.27.  
Regulatory Probability
    37   Section 3.28.  
Directors’ and Officers’ Insurance
    37   Section 3.29.  
Rights Plan
    37      
 
           
ARTICLE 4
           
Representations and Warranties of Buyer
           
 
        Section 4.01.  
Organization
    38   Section 4.02.  
Authority
    38   Section 4.03.  
Non-Contravention
    38   Section 4.04.  
Financing
    39   Section 4.05.  
Purchase for Investment
    39   Section 4.06.  
Finders’ Fees
    39   Section 4.07.  
Ownership of the Company
    39   Section 4.08.  
Compliance with Applicable Law
    39   Section 4.09.  
Absence of Certain Changes
    40   Section 4.10.  
Regulatory Probability
    40      
 
           
ARTICLE 5
           
Covenants of the Company
           
 
        Section 5.01.  
Conduct of the Company
    40   Section 5.02.  
Access to Information; Reports
    41   Section 5.03.  
Notices of Certain Events
    43   Section 5.04.  
Certain Change in Control Provisions
    43   Section 5.05.  
Takeover Laws
    44   Section 5.06.  
Other Defensive Measures
    45   Section 5.07.  
Regulatory Matters
    46   Section 5.08.  
Certain Payments
    46   Section 5.09.  
FIRPTA
    46      
 
           
ARTICLE 6
           
Covenants of Buyer
           
 
        Section 6.01.  
Confidentiality
    46   Section 6.02.  
Right of First Purchase
    47   Section 6.03.  
Voting Trust Agreement
    48   Section 6.04.  
Tier 1 Capital; Debt Financing
    48  

ii



--------------------------------------------------------------------------------



 



                      Page    
ARTICLE 7
           
Covenants of Buyer and the Company
           
 
        Section 7.01.  
Reasonable Best Efforts; Further Assurances
    49   Section 7.02.  
Certain Filings
    49   Section 7.03.  
Public Announcements
    49   Section 7.04.  
Trademarks
    50   Section 7.05.  
Exchange of Management
    50   Section 7.06.  
Public Subsidiary Stock
    51      
 
           
ARTICLE 8
           
Investor Related Covenants
           
 
        Section 8.01.  
Standstill
    51   Section 8.02.  
Transfer Restrictions
    52   Section 8.03.  
Pre-Closing Period
    55   Section 8.04.  
General Restrictions
    56   Section 8.05.  
First Standstill Period
    57   Section 8.06.  
Second Standstill Period
    58   Section 8.07.  
Third Standstill Period
    62   Section 8.08.  
First Look and Last Look Rights
    65   Section 8.09.  
Post-Standstill Period
    66   Section 8.10.  
Tender Offer Option
    66   Section 8.11.  
Board Representation
    67   Section 8.12.  
Approval Rights
    69   Section 8.13.  
Certain Actions
    69   Section 8.14.  
Voting Arrangements
    69      
 
           
ARTICLE 9
           
Post Acquisition Covenants
           
 
        Section 9.01.  
Company Headquarters
    70   Section 9.02.  
The Company Board
    70   Section 9.03.  
Exclusive Acquisition Vehicle
    71   Section 9.04.  
Change in Control
    71      
 
           
ARTICLE 10
           
Conditions to Closing
           
 
        Section 10.01.  
Conditions to Obligations of Buyer and the Company
    71   Section 10.02.  
Conditions to Obligation of Buyer
    72   Section 10.03.  
Conditions to Obligation of the Company
    72  

iii



--------------------------------------------------------------------------------



 



                      Page    
ARTICLE 11
           
Survival
           
 
        Section 11.01.  
Survival
    73      
 
           
ARTICLE 12
           
Termination
           
 
        Section 12.01.  
Grounds for Termination
    73   Section 12.02.  
Effect of Termination
    75      
 
           
ARTICLE 13
           
Miscellaneous
           
 
        Section 13.01.  
Notices
    75   Section 13.02.  
Amendments and Waivers
    76   Section 13.03.  
Disclosure Schedule References
    77   Section 13.04.  
Expenses
    77   Section 13.05.  
Successors and Assigns
    77   Section 13.06.  
Governing Law
    77   Section 13.07.  
Jurisdiction
    77   Section 13.08.  
WAIVER OF JURY TRIAL
    78   Section 13.09.  
Counterparts; Effectiveness; Third-Party Beneficiaries
    78   Section 13.10.  
Entire Agreement
    78   Section 13.11.  
Severability
    78   Section 13.12.  
Specific Performance
    78   Section 13.13.  
Immaterial Breaches
    79      
 
        Exhibit A  
Form of Voting Trust Agreement
       

iv



--------------------------------------------------------------------------------



 



INVESTMENT AGREEMENT
     AGREEMENT (this “Agreement”) dated as of October 24, 2005 between Banco
Santander Central Hispano, S.A., a Spanish sociedad anónima (“Buyer”), and
Sovereign Bancorp, Inc., a Pennsylvania corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, the Company desires to sell the Shares to Buyer, and Buyer desires
to purchase the Shares from the Company, upon the terms and subject to the
conditions hereinafter set forth;
     The parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Definitions. (a) The following terms, as used herein, have
the following meanings:
     “Acquisition Proposal” means any offer, proposal or inquiry relating to, or
any indication of interest by any Person or Group in (A) any acquisition or
purchase, direct or indirect, of all or substantially all of the assets of the
Company or any Material Subsidiary or over 25% of any class of equity or voting
securities of the Company or any Material Subsidiary, (B) any tender offer by
any Person or Group (other than the Company) or exchange offer that, if
consummated, would result in such Person or Group beneficially owning 25% or
more of any class of equity or voting securities of the Company or any Material
Subsidiary, (C) a merger, consolidation, share exchange, business combination,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction involving the Company or any Material Subsidiary, or (D) any
proposition to nominate or elect as directors of the Company Persons other than
those proposed by the Board or the Nominating Committee thereof, the effect of
which, if approved by the Company’s shareholders, would cause a majority of the
members of the Board to be Persons who are not (i) in the case of any
Acquisition Proposal made prior to the Closing, directors of the Company as of
the date hereof or (ii) in the case of any Acquisition Proposal made after the
Closing Date, Persons who are directors of the Company after giving effect to
Section 8.11(a) or successors to such directors who have been nominated by the
Company or its Nominating Committee or elected by the Board to fill a vacancy in
the Board; provided that, (i) a Surviving Company Merger shall not constitute an
Acquisition Proposal and (ii) for purposes of Article 8, actions and
transactions described in clauses (A) through (D) above will not constitute an
Acquisition Proposal until such time as the Person or Group taking such actions
or engaging in such transactions, or

 



--------------------------------------------------------------------------------



 



proposing to do so, shall have made a reasonably specific bona fide offer or
proposal (and not simply an inquiry as to whether the Company or its
Subsidiaries would be interested in discussing a possible Acquisition
Transaction, whether made publicly or privately and whether made orally or in
writing).
     “Additional Shares” means any shares of Voting Securities purchased by
Buyer pursuant to Section 2.03 or Section 2.04.
     “Affiliate” means, with respect to any Person at any time, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person as of such time; provided that, (i) prior to Closing, Independence
will not be deemed to be an Affiliate of the Company and effective as of the
Closing, Independence will be deemed to be an Affiliate of the Company, (ii) the
Voting Trustee (solely in its capacity as the Trustee under the Voting Trust
Agreement) will be deemed to be an Affiliate of Buyer, and (iii) neither the
Company nor its Subsidiaries shall be deemed to be an Affiliate of Buyer prior
to the consummation of a 100% Acquisition Proposal by Buyer.
     “Applicable Law” means, with respect to any Person, any foreign, federal,
state or local law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, code, rule, regulation, order, injunction, judgment,
decree, ruling or other similar requirement enacted, adopted, promulgated or
applied by a Governmental Authority that is binding upon or applicable to such
Person, as amended unless expressly specified otherwise.
     “Balance Sheet Date” means December 31, 2004.
     “Bank” means Sovereign Bank.
     “Beneficial Ownership” by a Person of any securities includes ownership by
any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
which may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing),
except that in no event will Buyer or any of its Affiliates be deemed to

2



--------------------------------------------------------------------------------



 



Beneficially Own any securities which it has the right to acquire pursuant to
this Agreement unless, and then only to the extent that, Buyer or such Affiliate
shall have actually exercised such right. For purposes of this Agreement, a
Person shall be deemed to Beneficially Own any securities Beneficially Owned by
its Affiliates or any Group of which such Person or any such Affiliate is or
becomes a member. Notwithstanding the foregoing, securities Beneficially Owned
by Buyer and its Affiliates shall not include, for any purpose under this
Agreement, any Voting Securities or other securities held by Buyer and its
Subsidiaries in trust for the benefit of persons other than Buyer and its
Affiliates, managed, brokerage, custodial, nominee or other customer accounts;
in mutual funds, open- or closed-end investment funds or other pooled investment
vehicles sponsored, managed and/or advised or subadvised by Buyer or its
Affiliates; or by Affiliates of Buyer (or any division thereof) which are
broker-dealers or otherwise engaged in the securities business, provided that in
each case, such securities were acquired in the ordinary course of business of
their respective banking, investment management and securities business and not
with the intent or purpose on the part of Buyer or its Affiliates of influencing
control of the Company or avoiding the provisions of this Agreement. The term
“Beneficially Own” shall have a correlative meaning.
     “BHC Act” means the United States Bank Holding Company Act of 1956.
     “Board” means the Board of Directors of the Company.
     “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York or Madrid, Spain are authorized or
required by Applicable Law to close.
     “Buyer Change in Control” means any Majority Board Change with respect to
Buyer.
     “Buyer Disclosure Schedule” means a disclosure schedule delivered by Buyer
to the Company pursuant to this Agreement.
     “Buyer Material Adverse Effect” means a “Material Adverse Effect” as
defined in this Agreement but with respect to Buyer rather than the Company.
     “Bylaws” means the corporate bylaws of the Company as amended from time to
time in accordance with the terms thereof, Applicable Law and this Agreement.
     “capital stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

3



--------------------------------------------------------------------------------



 



     “Change in Control” means, with respect to any Person other than Buyer,
(i) any acquisition or purchase, direct or indirect, by a third party, of 50% or
more of the consolidated assets of such Person and its subsidiaries or over 50%
of the voting securities of such Person or (ii) any Majority Board Change of
such Person.
     “Charter” means the Articles of Incorporation of the Company as amended
from time to time in accordance with the terms thereof and Applicable Law.
     “Closing Date” means the date of the Closing.
     “Code” means the U.S. Internal Revenue Code of 1986.
     “Common Stock” means the common stock of the Company.
     “Company Disclosure Schedule” means a disclosure schedule delivered by the
Company to Buyer pursuant to this Agreement.
     “Company Financials” means (i) the audited consolidated financial
statements of the Company as of December 31, 2004 (or, as of the Closing Date,
as of December 31, 2005) and for the three years ended December 31, 2004 (or, as
of the Closing Date, for the three years ending December 31, 2005), including
the notes thereto, (ii) the unaudited interim consolidated financial statements
of the Company as of each calendar quarter thereafter included in the Company
SEC Documents filed by the Company, including the notes thereto.
     “Company Regulatory Reports” means the annual or quarterly reports, and
accompanying schedules, of the Company, the Bank and, after the Closing, of
Independence Community Bank, filed with the OTS, Federal Reserve Board, the New
York Banking Department, or the FDIC since December 31, 2002.
     “Company Subsidiary” means (i) the Bank, (ii) any corporation or business
trust or other entity, 50% or more of the capital stock or equity interests of
which are owned, either directly or indirectly, by the Company, except any
corporation the stock of which is held as security for loans made in the
ordinary course of the lending activities of the Bank.
     “Competing Business” means a business (a) whose principal activities are
those of (i) an FDIC-insured bank the principal business of which is that of a
deposit-taking financial institution or branch-based commercial lending,
(ii) non-bank lending, including consumer finance, (iii) mortgage brokerage,
(iv) insurance agency, brokerage or service, and (v) asset or investment
management and advice and (b) that has substantial operations in the Designated
Area; provided that, none of the following shall constitute a “Competing
Business”: (A)

4



--------------------------------------------------------------------------------



 



any of the businesses referred to in clauses (ii), (iii), (iv) or (v) of this
definition that have an equity value of more than $300 million, or (B) any
business which would otherwise be a Competing Business but which constitutes
part of the business of a U.S. or foreign financial institution and is not the
primary business of such financial institution.
     “Convertible Rights” means warrants, options, rights, convertible
securities and any other securities or instruments that obligate an entity to
issue capital stock, including the PIERS Instruments and any options, stock
appreciation rights or restricted stock granted under the Employee Plans.
     “Defensive Measure” means (i) any provision of the Charter or Bylaws the
purpose or effect of which is, in whole or in part, to defer, delay or make more
costly or burdensome, the consummation of an Acquisition Proposal involving the
Company, including Articles 8, 11, 15, 16 and 17 of the Charter and
Sections 4.03, 4.04, 10.01 and 11.01 of the Bylaws, (ii) any shareholder rights
plan or “poison pill” including the Rights Agreement, (iii) any employment or
severance agreement and any Employee Plan that provides for enhanced benefits to
officers, directors or employees of the Company or any of its Subsidiaries or
any acceleration of any such benefits in connection with the consummation of an
Acquisition Proposal involving the Company or any of its Subsidiaries, including
the Employee Agreements and the Employee Plans, (iv) any contract or agreement
to which the Company is a party that imposes on the Company or any of its
Subsidiaries a material cost, or deprives the Company or any of its Subsidiaries
of a material asset or benefit, in either case, in connection with the
consummation of an Acquisition Proposal involving the Company or any of its
Subsidiaries, (v) any Applicable Law, the effect of which is to provide special
rights, including economic and voting rights, in connection with the
consummation of an Acquisition Proposal involving the Company or any of its
Subsidiaries, including the Pennsylvania Law and (vi) any act by the Board, the
Company or any of its Subsidiaries that is intended to have or has any of the
effects described in clauses (i) through (iv) above.
     “Designated Area” means the states of Maine, Vermont, New Hampshire,
Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Pennsylvania,
Ohio, Delaware, Maryland, West Virginia, Kentucky, Virginia and North Carolina
and the District of Columbia.
     “Environmental Law” means any foreign, federal, state or local law
(including common law), statute, ordinance, rule, regulation, code, license,
permit, authorization, approval, consent, order, judgment, decree, injunction
requirement or restriction or agreement with any Governmental Authority relating
to (i) the protection, preservation or restoration of the environment
(including, without limitation, air, water vapor, surface water, groundwater,
drinking water supply, surface soil, subsurface soil, plant and animal life or
any other natural

5



--------------------------------------------------------------------------------



 



resource), (ii) the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of any substance presently listed, defined, designated or classified as
hazardous, toxic, radioactive or dangerous, or otherwise regulated, whether by
type or by quantity, including any material containing any such substance as a
component, and/or (iii) employee health and safety matters.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” of any entity means any other entity which, together with
such entity, would be treated as a single employer under Section 414 of the
Code.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Exclusive Agreement” means a legally binding merger, acquisition or
similar agreement relating to a 100% Acquisition Proposal pursuant to which the
Board is prohibited from soliciting Acquisition Proposals, entertaining any
Unsolicited Acquisition Proposals from Persons who are not a party to such
agreement and not permitting the Company or the Board to terminate such
agreement based on the receipt of any other Acquisition Proposal.
     “FDIA” means the Federal Deposit Insurance Act, as amended.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “Federal Reserve Board” means the Board of Government of the Federal
Reserve System.
     “First Standstill Period” means the 24-month period commencing on the
Closing Date.
     “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.
     “Governmental Authority” means any transnational, domestic or foreign
federal, state or local, governmental authority, department, court, agency or
official, including any political subdivision thereof.
     “Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange
Act.
     “HOLA” means the Home Owners’ Loan Act of 1933.
     “Hostile Action” means (i) with respect to Voting Securities, any
unsolicited offer, tender offer or other acquisition proposal or acquisition of

6



--------------------------------------------------------------------------------



 



Voting Securities made without the prior consent or invitation of the Board,
(ii) any initiation of or participation in any Proxy Solicitation against any
action approved by a majority of the Unaffiliated Directors or for any action
opposed by the Unaffiliated Directors, or (iii) a failure to vote in favor of
the slate of Board nominees recommended by the Board at any time after the PA
Law Termination Date; provided that Acquisition Proposals that Buyer is
permitted to make under the terms of this Agreement shall not constitute Hostile
Actions.
     “Independence” means Independence Community Bank Corp.
     “Independence Agreement” means the Agreement and Plan of Merger dated as of
the date hereof by and among the Company, Independence and Iceland Acquisition
Corp., as in effect on the date hereof.
     “Independence Transaction” means the transactions contemplated by the
Independence Agreement.
     “Knowledge” of any Person that is not an individual means the actual
knowledge of such Person’s officers after reasonable inquiry.
     “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset. For the purposes of this Agreement, a
Person shall also be deemed to own, subject to a Lien, any property or asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such property or asset.
     “Majority Board Change” means as to any Person, any action, event,
transaction or set of circumstances that results in a majority of the members of
the board of directors of such Person being persons who were not members of such
board of directors (the “Pre-existing Directors”) before such action, event,
transaction or set of circumstances, or successors to such Pre-existing
Directors who were nominated for election by such board of directors (or any
Nominating Committee thereof) or elected by such board of directors to fill a
vacancy in such board of directors.
     “Material Adverse Effect” shall mean, with respect to the Company, any
material adverse effect on its business, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole; provided that
in determining whether a Material Adverse Effect has occurred, there shall be
excluded any effect resulting from, or attributable to, (i) any change in
interest rates generally, (ii) any change occurring after the date hereof in any
federal or state law, rule or regulation (or in any interpretation of the
foregoing) or in GAAP or applicable regulatory accounting principles, which
change affects banking

7



--------------------------------------------------------------------------------



 



institutions (or their holding companies) generally, (iii) changes in general
economic or political conditions affecting banking institutions (or their
holding companies) generally, (iv) this Agreement or the Independence Agreement,
including the announcement of the transactions contemplated by this Agreement or
of the Independence Transaction, (v) expenses (including legal fees, costs and
expenses relating to any litigation) and costs arising as a result of the
transactions contemplated by this Agreement or the Independence Agreement,
(vi) actions or omissions of the Company or any of its Subsidiaries with the
prior written consent of Buyer in furtherance of the transactions contemplated
hereby or by the Independence Agreement or otherwise required to be taken by the
Company or any of its Subsidiaries hereunder or under the Independence Agreement
or (vii) actions taken by Buyer or its Affiliates in breach of Buyer’s
obligations hereunder; and provided further that, a decrease in the trading or
market price of the Common Stock shall not be considered by itself and without
regard to matters affecting the business, financial condition or results of
operations of the Company or its Subsidiaries, to constitute a Material Adverse
Effect.
     “Material Subsidiary” means any Subsidiary whose assets constitute more
than 10% of the total consolidated assets of the Company and its Subsidiaries.
     “100% Acquisition Proposal” means any Acquisition Proposal, whether payable
in cash, securities or a combination thereof, by any Person or Group to acquire
Beneficial Ownership of 100% of the equity securities (including those issuable
pursuant to Convertible Rights) of the Company that are not already Beneficially
Owned by such Person or Group.
     “OTS” means the Office of Thrift Supervision.
     “Ownership Percentage” means, at any time, (a) with respect to Voting
Securities Beneficially Owned by Buyer or its Affiliates, the quotient,
expressed as a percentage, of (i) the Total Voting Power of all Voting
Securities Beneficially Owned by Buyer and its Affiliates divided by (ii) the
Total Voting Power of all Voting Securities then outstanding and (b) with
respect to any Participating Preferred Stock, the greater of (x) the Ownership
Percentage of the Voting Securities Beneficially Owned by Buyer and its
Affiliates at such time and (y) the quotient, expressed as a percentage, of
(A) the total number of Participating Preferred Shares owned by Buyer and its
Affiliates at such time divided by (B) the total number of all shares of
Participating Preferred Stock outstanding at such time; provided that, to the
extent that the Ownership Percentage of Buyer or its Affiliates is reduced as a
result of actions taken by the Company or the Company Subsidiaries or by holders
of Convertible Rights and such Ownership has not been fully restored pursuant to
Section 2.04 to the Ownership Percentage of Buyer or its Affiliates prior to
such actions other than as a result of a failure by Buyer to exercise its rights
thereunder, then for purposes of Sections 5.02(b), 6.02(b),

8



--------------------------------------------------------------------------------



 



8.04, 8.09 and 8.11 and for purposes of the Registration Rights Agreement,
Buyer’s Ownership Percentage shall be calculated without giving effect to the
dilution in such Ownership Percentage arising out of such actions and before
giving effect to any actions taken by Buyer or the Company pursuant to
Section 2.04.
     “PA Law Termination Date” means the first date on which the Pennsylvania
Law shall have become inapplicable to the transactions contemplated by this
Agreement or inapplicable to the Company in accordance with Applicable Law and
the Charter.
     “Participating Preferred Stock” means any preferred stock of the Company,
whether or not Voting Securities, that has the right to participate together
with the Common Stock in connection with distributions of dividends.
     “Pennsylvania Law” means Subchapter E of Chapter 25 of the Pennsylvania
Business Corporation Law of 1988, as amended, 15 Pa. C.S. Sections 2541-2548.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
     “PIERS Instruments” means the Contingent Convertible Trust Preferred Income
Equity Redeemable Securities issued by Sovereign Capital Trust IV.
     “Pre-closing Period” means the period commencing on the date hereof and
ending on the Closing Date.
     “Prevailing Fair Market Value” means, (i) as to any securities (other than
Publicly Traded Securities) or other property, the cash price at which a willing
seller would sell and a willing buyer would buy such securities or property in
an arm’s length negotiated transaction without time constraints, as determined
by an internationally recognized investment banking firm selected by mutual
agreement of Buyer and the Company, and (ii) with respect to Publicly Traded
Securities, as of any date, the arithmetic average weighted by reference to the
daily trading volume of the closing prices of such securities on their principal
exchange or quotation system for the 20 consecutive trading days immediately
preceding the applicable date of determination.
     “Proxy Solicitation” means any solicitation of proxies (as such words are
defined in Rule 14a-1 of Regulation 14A promulgated pursuant to the Exchange Act
disregarding clause (iv) of Rule 14a-1(1)(2) and including exempt solicitations
pursuant to Rule 14a-2(b)(1)).

9



--------------------------------------------------------------------------------



 



     “Publicly Traded Securities” means any securities that are listed and
regularly traded on a national securities exchange (including the New York Stock
Exchange and the Madrid Stock Exchange) or quoted on the NASDAQ National Market
or the NASDAQ Small Cap systems.
     “Registration Rights Agreement” means the Registration Rights Agreement
dated as of the date hereof between Buyer and the Company.
     “Regulatory Approvals” means any approvals, consents, or waivers required
by law from, or any filing with, the Bank of Spain, the Federal Reserve Board or
any other Regulatory Authority and any change-in-control filings with any state
insurance regulatory authority.
     “Regulatory Authority” means any banking agency or department of any
foreign, U.S. federal or state government, including the OTS, the Federal
Reserve Board, the FDIC or the respective staffs thereof.
     “Required Purchase” means any purchase by Buyer of Common Stock or other
securities of the Company or any other capital contribution by Buyer as may be
required by any laws or regulations applicable to bank or thrift holding
companies or by any Governmental Authority, including any purchase or
capitalization as may be required to maintain Buyer’s FHC status.
     “Rights” means the preferred share purchase rights of the Company issued
pursuant to the Rights Agreement.
     “Rights Agreement” means the Second Amended and Restated Rights Agreement
dated as of January 19, 2005, between the Company and Mellon Investor Services
LLC, a New Jersey Limited Liability Company, as Rights Agent.
     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the United States Securities and Exchange Commission.
     “Second Standstill Period” means the 12-month period commencing on the day
following the end of the First Standstill Period.
     “Securities Act” means the Securities Act of 1933.
     “Shares” means the Initial Shares, any shares of Common Stock acquired by
Buyer pursuant to Section 2.03 or Section 2.04 and any such shares acquired as a
result of a Required Purchase.
     “Standstill Period” means the period commencing on the date of this
Agreement and ending on the Standstill Termination Date.

10



--------------------------------------------------------------------------------



 



     “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the Company.
     “Substantial Competitor” means any deposit-taking financial institution
that holds more than 50% of its aggregate U.S. deposits in the Designated Area.
     “Surviving Company Merger” means, at any time, any merger (including any
reorganization, consolidation, share exchange or similar business combination)
to which the Company is a party where (i) the then current chief executive
officer of the Company remains as the sole chief executive officer of the
surviving public corporation with a substantially similar role and
responsibilities, (ii) the Company’s shareholders immediately prior to the
effective date of such transaction own, after giving effect to such transaction,
a majority of the Voting Securities, and (iii) there has not occurred, as a
result of such transaction, a Majority Board Change of the Company as measured
against the board of directors in office immediately prior to the such
transaction.
     “Tax” means any tax, governmental fee, duty, charge, levy, impost or other
like assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to tax or additional amount imposed by any Governmental
Authority responsible for the imposition of any such tax (domestic or foreign),
and any liability for any of the foregoing as transferee or as a result of any
existing express or implied agreement or arrangement.
     “Third Party” means any Person other than Buyer, the Company and their
respective Affiliates.
     “Third Standstill Period” means the 24-month period commencing on the first
day following the end of the Second Standstill Period.
     “Total Voting Power” means the aggregate number of votes which may be cast
by holders of outstanding Voting Securities.
     “Treasury Stock” means shares of Common Stock that are classified as
treasury stock in accordance with GAAP.
     “Unaffiliated Directors” means the members of the Board other than those
members who are Affiliates of Buyer.
     “Voting Securities” means (i) all the securities of the Company entitled,
in the ordinary course, to vote in the election of Directors of the Company and
(ii) all securities of the Company that are convertible into, exchangeable for,
or otherwise entitle the holder thereof to receive or purchase, at any time,
securities

11



--------------------------------------------------------------------------------



 



of the Company having such voting power including, without limitation, for
purposes of this Agreement, the PIERS Instruments and (iii) any Shares held by
the Voting Trustee (notwithstanding the fact that Buyer shall not have any
voting rights with respect to Shares held by the Voting Trustee); provided that
for purposes of determining, as of any time, the Voting Securities Beneficially
Owned by any Person or Total Voting Power, the securities described in clause
(ii) shall be taken into account only to the extent that such securities have
been converted or exchanged or the holder thereof has received or purchased the
securities having such voting power.
     “Voting Trust Agreement” means a Voting Trust Agreement substantially in
the form of Exhibit A executed and delivered by Buyer and the Voting Trustee
pursuant to Section 6.03.
     (b) Each of the following terms is defined in the Section set forth
opposite such term:

          Term   Section
Acquisition Proposal Notice
    8.08 (a)
Agreement
  Preamble
Agreement Actions
  8.03(iv)
Appraisal Price
    8.06 (d)
Appraisal Process
    8.06 (e)
Buyer
  Preamble
Buyer Acquisition Transactions
    5.05 (a)
Buyer Deferral Period
    8.07 (d)
Buyer Trademarks
    7.04  
Capital Investments
    6.04  
Closing
    2.02  
Company
  Preamble
Company Deferral Period
    8.07 (b)
Company Regulatory Agreement
    3.25  
Company Representatives
    8.03  
Company SEC Documents
    3.08  
Company Securities
    3.02 (b)
D&O Insurance
    3.28  
Defense Removal Actions
  8.03(iii)
Derivatives Contract
    3.22  
e-mail
    13.01  
Employee Plans
    3.15 (a)
Equalized Percentage
    2.04 (c)
Fair Market Value of the Company
    8.06 (f)
FDIA Limitations
    3.03  
FHC status
    5.07  

12



--------------------------------------------------------------------------------



 



          Term   Section
First Appraiser
    8.06 (e)
First Purchase Notice
    6.02 (c)
First Purchase Period
    6.02 (b)
High Value
    8.06 (e)
Incumbent Directors
    9.02 (a)
Initial Buyer Percentage
    2.01  
Initial Shares
    2.01  
internal controls
    3.08 (f)
Low Value
    8.06 (e)
Majority of the Minority Vote
    8.06 (d)
Mid-Range
    8.06 (e)
Multiemployer Plan
    3.15 (b)
Offer
  8.02(b)(ii)
Offer Notice
    8.02(b )(i)
Offer Period
  8.02(b)(ii)
Offer Price
    8.02(b )(i)
Offered Securities
    8.02(b )(i)
Opt Out Proposal
    5.05 (b)
Permitted Consideration
    5.06 (e)
Permitted Limit
    2.03 (a)
Post-Standstill Period
    8.09  
Purchase Price
    2.01  
Purchase Response Notice
    6.02 (c)
Restricted Buyer Persons
    8.01  
Sale Restriction Termination Date
    8.01  
Second Appraiser
    8.06 (e)
Second Period Accepted Acquisition Proposal
    8.06 (d)
Solicitation Actions
    8.03 (i)
Solicitation Response Actions
  8.03(ii)
Standstill Termination Date
    8.01  
Start Date
    8.06 (e)
Stock Currency
    8.04 (d)
Takeover Laws
    5.05 (a)
Third Appraiser
    8.06 (e)
Third-Party Transaction Market Check
    8.06 (g)
Third Period Accepted Acquisition Proposal
    8.07 (c)
Third Value
    8.06 (e)
Title IV Plan
    3.15 (b)
Trademark License Agreement
    7.04  
Transfer
    8.01 (d)
Unsolicited Acquisition Proposal
    8.05 (c)
USA Patriot Act
    3.23  
USRPHC
    5.09  
Voting Trustee
    6.03  

13



--------------------------------------------------------------------------------



 



     Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. Any capitalized terms used in any Exhibit or Schedule but not
otherwise defined therein, shall have the meaning as defined in this Agreement.
Any singular term in this Agreement shall be deemed to include the plural, and
any plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
to “law”, “laws” or to a particular statute or law shall be deemed also to
include any and all Applicable Law.
ARTICLE 2
Purchase and Sale
     Section 2.01. Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, the Company agrees to sell to Buyer (or to any of
its Affiliates), and Buyer agrees to purchase from the Company, that number of
shares of Common Stock such that, after giving effect to such purchase and sale,
Buyer shall own 19.80% of the total number of shares of Common Stock outstanding
on the Closing Date (the “Initial Buyer Percentage”) (together with the Rights
attached thereto, the “Initial Shares”); provided that such purchase and sale
shall be effected by (a) the sale to Buyer of newly issued shares equal to the
lesser of (i) the maximum number of shares that can be issued to Buyer without
requiring that the issuance be approved by the Company’s shareholders under NYSE
Rule 312.03 and (ii) to the extent applicable, the maximum number

14



--------------------------------------------------------------------------------



 



of shares that can be issued to Buyer without causing Buyer to have any
obligation to the Company’s shareholders under the Pennsylvania Law and (b) the
sale to Buyer of the number of shares of Treasury Stock necessary to cause Buyer
to own the Initial Buyer Percentage. The purchase price for the Initial Shares
is (i) $27.00 multiplied by (ii) the number of Initial Shares (the “Purchase
Price”). The Purchase Price shall be paid as provided in Section 2.02.
     Section 2.02. Closing. The closing (the “Closing”) of the purchase and sale
of the Initial Shares hereunder shall take place at the offices of Davis Polk &
Wardwell, 450 Lexington Avenue, New York, New York, as soon as possible, but in
no event later than ten Business Days after satisfaction of the conditions set
forth in Article 10, or at such other time or place as Buyer and the Company may
agree. At the Closing:
     (a) Buyer or any of its Affiliates shall deliver to the Company the
Purchase Price in immediately available funds by wire transfer to an account of
the Company designated by the Company, by notice to Buyer, which notice shall be
delivered not later than two Business Days prior to the Closing Date (or if not
so designated, then by certified or official bank check payable in immediately
available funds to the order of the Company in such amount); and
     (b) the Company shall issue or transfer the Initial Shares to Buyer through
the delivery of certificates for the Initial Shares duly endorsed or accompanied
by stock powers duly endorsed in blank, with any required transfer stamps
affixed thereto, or by means of a customary DTC electronic transfer, as
applicable.
     Section 2.03. Additional Purchases by Buyer. (a) At any time after the
Closing, Buyer and its Affiliates shall have the right to purchase and/or to
cause the Voting Trustee to purchase, in the manner described below, additional
shares of Common Stock; provided that, subject to Article 8, until the
Standstill Termination Date, the Voting Securities Beneficially Owned by Buyer
and its Affiliates immediately after giving effect to such purchases shall not
exceed the sum of (i) 24.99% of the Total Voting Power and (ii) any Voting
Securities Beneficially Owned by Buyer as a result of a Required Purchase (the
“Permitted Limit”); provided that Buyer shall not be deemed to have exceeded the
Permitted Limit to the extent that any such excess arises out of a
recapitalization of the Company, a repurchase or redemption of Securities by the
Company or any other action taken by the Company.
     (b) Until the PA Law Termination Date, Buyer and its Affiliates shall cause
all purchases which would result in Buyer and its Affiliates owning more than
19.99% of the outstanding Common Stock that are permitted to be made pursuant to
this Section 2.03 to be made by the Voting Trustee.

15



--------------------------------------------------------------------------------



 



     (c) If Buyer determines to make, or cause its Affiliates or the Voting
Trustee to make, any purchase of Common Stock under this Section 2.03, Buyer
will, or will cause its Affiliates or the Voting Trustee to, purchase such
Common Stock in the following manner and in the following order of priorities:
     (i) first, subject to the Permitted Limit, Buyer shall notify the Company
as to the number of shares of Common Stock that it or its Affiliates desire to
purchase or that Buyer desires to cause the Voting Trustee to purchase;
     (ii) second, the Company will sell to Buyer, Buyer’s Affiliates or the
Voting Trustee, as applicable, and Buyer, Buyer’s Affiliates or the Voting
Trustee, as applicable, will purchase from the Company the number of shares of
Treasury Stock equal to the lesser of the number of shares requested by Buyer
and the number of shares of Treasury Stock held by the Company on the date of
Buyer’s notice;
     (iii) third, to the extent that the number of Shares of Treasury Stock
available to the Company on such date is less than the number of shares
requested by Buyer, the Company shall sell to Buyer, Buyer’s Affiliates or the
Voting Trustee, as applicable, and Buyer, Buyer’s Affiliates or the Voting
Trustee, as applicable, shall purchase from the Company newly issued shares of
Common Stock; provided that, (A) Buyer shall not purchase newly issued shares
from the Company unless Buyer receives an opinion of its counsel to the effect
that Rule 312.03 of the NYSE does not require that the shareholders of the
Company approve the issuance and sale of such shares, and (B) the Company shall
not sell to Buyer, its Affiliates or the Voting Trustee any newly issued shares
pursuant to this Section 2.03 unless the Company receives an opinion of its
counsel to the effect that Rule 312.03 of the NYSE does not require that
shareholders of the Company approve the issuance and sale of such shares to
Buyer, its Affiliates or the Voting Trustee; and
     (iv) fourth, to the extent that the total number of shares of Common Stock
sold to Buyer, its Affiliates or the Voting Trustee under clauses (ii) and
(iii) is less than the number of shares requested by Buyer, then, subject to
Applicable Law, Buyer, its Affiliates or the Voting Trustee may buy shares of
Common Stock in open market transactions or from Third Parties until Buyer, its
Affiliates or the Voting Trustee, as applicable, shall have purchased, in the
aggregate, the number of shares specified in Buyer’s notice.
     (d) If Buyer, its Affiliates or the Voting Trustee purchase Treasury Stock
or newly issued shares of Common Stock from the Company, such purchases and
sales shall be consummated as promptly as practicable after the

16



--------------------------------------------------------------------------------



 



date of delivery of Buyer’s notice and in any event no later than ten Business
Days after such date.
     (e) If Buyer, its Affiliates or the Voting Trustee purchase shares of
Treasury Stock or newly issued shares of Common Stock from the Company, the
price payable by Buyer, its Affiliates or the Voting Trustee to the Company for
each such share of Common Stock shall be equal to the Prevailing Fair Market
Value per share of Common Stock on the date of purchase.
     Section 2.04. Gross Up Rights. (a) If at any time after Closing, the
Company issues or proposes to issue any Voting Securities or any Participating
Preferred Stock, whether (i) for financing, (ii) in connection with mergers and
acquisitions, (iii) in connection with the exercise of Convertible Rights,
(iv) upon the exercise of any option, warrant, stock appreciation right or other
similar instrument granted to officers, directors, employees, consultants or
others, (v) in the form of restricted shares or similar instruments, (vi) or
otherwise, Buyer shall have the option and right to acquire such Voting
Securities so that immediately after such issuance Buyer shall Beneficially Own
the same Ownership Percentage of such Voting Securities as was Beneficially
Owned by Buyer and its Affiliates before such issuance and to acquire its
Ownership Percentage of any such Participating Preferred Stock in the manner
described below; provided that any capital stock acquired by Buyer or its
Affiliates in connection with any Required Purchase shall not be taken into
account for purposes of the calculations required by this Section 2.04(a); and
provided further that, in the case of any securities (except for any
Participating Preferred Stock which are also Voting Securities) described in
clause (ii) of the definition of Voting Securities, Buyer’s rights under this
Section shall arise upon any conversion or exchange of such Voting Securities
for securities entitled, in the ordinary course, to vote in the election of
Directors of the Company, rather than upon the issuance thereof.
     (b) Prior to issuing any Voting Securities or Participating Preferred Stock
(other than issuances pursuant to clauses (iii), (iv) and (v) of
Section 2.04(a)), the Company shall provide Buyer with ten Business Days’ prior
written notice (or if such notice period is not possible under the
circumstances, such prior notice as is practicable) of the proposed issuance.
Buyer, acting directly or through its Affiliates, shall have the right,
exercisable by providing written notice to the Company of the exercise of its
rights within ten days after receipt of the Company’s notice, to purchase for
cash directly from the Company (i) up to a sufficient number of such Voting
Securities so that, after giving effect to such issuance, Buyer and its
Affiliates will Beneficially Own the same Ownership Percentage as was
Beneficially Owned by Buyer and its Affiliates immediately prior to the issuance
of such Voting Securities or (ii) its Ownership Percentage of such Participating
Preferred Stock (or to maintain its Ownership Percentage of any class of
Participating Preferred Stock previously issued by the Company and purchased by
Buyer or its Affiliates). The purchase price for any Voting

17



--------------------------------------------------------------------------------



 



Securities purchased by Buyer or its Affiliates pursuant to this Section 2.04(b)
will be (A) in the case of an issuance of Voting Securities or Participating
Preferred Stock other than in connection with mergers and acquisitions, the
lesser of (x) the Prevailing Fair Market Value of such Voting Securities or
Participating Preferred Stock on the date of issuance thereof or (y) the price
(including any assumed indebtedness which is part of the purchase price and
valuing any non-cash consideration at Prevailing Fair Market Value) at which the
Company issues such Voting Securities or Participating Preferred Stock to other
shareholders or Third Parties and (B) in the case of an issuance of Voting
Securities or Participating Preferred Stock in connection with any merger or
acquisition the arithmetic average, weighted by reference to daily trading
volume, of the closing prices of such Voting Securities or Participating
Preferred Stock during the 30 trading day period ending immediately prior to the
closing of such merger or acquisition. The Company shall provide such
information, to the extent reasonably available, relating to any non-cash
consideration as Buyer may reasonably request in order to evaluate any non-cash
consideration paid in respect of any issuance pursuant to this Section 2.04(b).
If, in connection with any issuance by the Company covered by this
Section 2.04(b), Buyer gives notice of its intent to exercise its option under
this Section 2.04(b) but has not purchased the securities subject thereto within
60 days thereafter for reasons not primarily related to actions or omissions of
the Company or the absence of any approvals or consents or the taking of any
other actions required to be taken under Applicable Law or the prohibition on
purchasing such securities during such period imposed by applicable securities
laws, Buyer shall be deemed to have waived its rights to purchase such
securities under this Section 2.04 with respect to such issuance of Voting
Securities or Participating Preferred Stock.
     (c) No later than 15 days after the end of each of its fiscal quarters, the
Company shall give Buyer notice of the aggregate number of Voting Securities
issued during the preceding fiscal quarter under clauses (iii), (iv) and (v) of
Section 2.04(a). Within ten days of the receipt of such notice Buyer shall have
the right to take or cause to be taken the following actions, in the following
order of priorities, in order to ensure that, after giving effect to such
actions, Buyer and its Affiliates will Beneficially Own the same Ownership
Percentage as was Beneficially Owned by Buyer and its Affiliates immediately
before the beginning of such fiscal quarter (the “Equalized Percentage”):
     (i) first, Buyer, acting directly or through its Affiliates, shall have a
right to purchase from the Company the number of shares of Treasury Stock
necessary to reach the Equalized Percentage;
     (ii) second, to the extent that the Company does not have available enough
shares of Treasury Stock to permit Buyer and its Affiliates to reach the
Equalized Percentage, the Company shall, unless prohibited by Applicable Law,
and subject to the receipt of any required

18



--------------------------------------------------------------------------------



 



regulatory approval, use its reasonable best efforts to repurchase in the open
market within 15 days after the delivery of the notice to Buyer, the number of
shares necessary to allow Buyer and its Affiliates to achieve the Equalized
Percentage after giving effect to any purchases pursuant to clause (i);
     (iii) third, at the Company’s reasonable election (provided that the
Company shall have acted reasonably in making its election), to the extent that
the combination of the actions contemplated by clauses (i) and (ii) are not
adequate to allow Buyer and its Affiliates to reach the Equalized Percentage,
Buyer, acting directly or through its Affiliates, shall have the right to
purchase from the Company newly issued shares; provided that, (A) to the extent
that the approval of the Company’s shareholders is required in connection with
such issuance, upon Buyer’s request the Company will convene a shareholders’
meeting to approve such issuance and (B) unless such meeting can be held within
90 days of Buyer’s request or if such meeting is held and approval is not
obtained, Buyer and its Affiliates shall have the option of proceeding to make
the purchases contemplated by clause (iv); and
     (iv) fourth, to the extent that the combination of the actions contemplated
by clauses (i) through (iii) are not adequate to allow Buyer and its Affiliates
to reach the Equalized Percentage, Buyer and its Affiliates shall have the
right, subject to Applicable Law, to purchase in open market transactions or
from third parties, the number of Voting Securities necessary to allow them to
reach the Equalized Percentage.
     (d) If Buyer or its Affiliates purchase Treasury Stock or newly issued
Common Stock pursuant to Section 2.04(c), the purchase price for such Treasury
Stock or newly issued Common Stock will be the Prevailing Fair Market Value of
the Common Stock on the date of issuance of newly issued Common Stock or
purchase of Treasury Stock, as the case may be; provided that, to the extent
that the event giving rise to Buyer’s and its Affiliates’ rights under
Section 2.04(c) is the conversion of the PIERS Instruments, Buyer and its
Affiliates shall be required to purchase such shares of Common Stock at the
conversion price under the applicable PIERS Instruments.
     (e) If, at the time of any purchase by Buyer of Voting Securities pursuant
to this Section 2.04, the Voting Trustee shall hold any Voting Securities, the
Buyer will cause the Voting Trustee to purchase the number of Voting Securities
that is determined by multiplying the number of Voting Securities to be
purchased by Buyer pursuant to this Section 2.04 by a fraction, the numerator of
which is the number of Voting Securities held by the Voting Trustee immediately
before such purchase and the denominator of which is the total number of Voting

19



--------------------------------------------------------------------------------



 



Securities held by Buyer and its Affiliates (including the Voting Trustee)
immediately before such purchase.
ARTICLE 3
Representations and Warranties of the Company
     Subject to Section 13.03, except as set forth in the Company Disclosure
Schedule, the Company represents and warrants to Buyer as of the date hereof and
as of the Closing Date that:
     Section 3.01. Organization. (a) The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania. The Company is a savings and loan holding company
duly registered under the HOLA. The Company has the corporate power and
authority to carry on its business and operations as now being conducted and to
own and operate the properties and assets now owned and being operated by it.
The Company and each Company Subsidiary are qualified or licensed to do business
as a foreign corporation in each jurisdiction in which it is required to be so
qualified or licensed as the result of the ownership or leasing of property or
the conduct of its business except where the failure to be so qualified or
licensed has not had, and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Each Company Subsidiary is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation and each possesses full corporate power and
authority to carry on its respective business and to own, lease and operate its
properties as presently conducted. The Company Disclosure Schedule identifies
each State in which the Company and each Company Subsidiary is qualified to do
business as a foreign corporation.
     (b) The Bank is a federal savings bank, duly organized and validly existing
under the laws of the United States of America.
     (c) There are no Company Subsidiaries other than the Bank, Iceland
Acquisition Corp. and those identified in the Company SEC Documents.
     (d) The Bank is a qualified thrift lender pursuant to Section 10(m) of the
HOLA and a member in good standing of the Federal Home Loan Bank of Pittsburgh.
The deposits of the Bank are insured by the FDIC to the fullest extent permitted
in the FDIA, and all premiums and assessments required to be paid in connection
therewith have been paid when due.
     (e) The respective minute books of the Company, the Bank and each other
Company Subsidiary accurately reflect all material corporate actions of their
respective shareholders and boards of directors (including committees).

20



--------------------------------------------------------------------------------



 



     (f) Prior to the date of this Agreement, the Company has made available to
Buyer true and correct copies of the articles of incorporation and bylaws of the
Company and the Bank, each as in effect on the date hereof.
     Section 3.02. Capitalization. (a) The authorized capital stock of the
Company consists of (i) 800,000,000 shares of Common Stock, of which, at the
date of this Agreement, 360,388,527 shares were issued and outstanding and
22,050,315 shares were held by the Company as Treasury Stock, and (ii) 7,500,000
shares of preferred stock, no par value, of which, at the date of this
Agreement, no shares are issued or outstanding. All of the Company’s outstanding
shares of Common Stock are validly issued, fully paid and non-assessable, and
none of such shares were issued in violation of any preemptive rights. All of
the Common Stock that is held by the Company as Treasury Stock is validly issued
and none of such Common Stock was issued in violation of any preemptive rights.
The Company has no Convertible Rights authorized, issued or outstanding, other
than (A) the Rights, (B) as of the date hereof options or other rights to
acquire an aggregate of 16,618,037 shares of Common Stock under the Company’s
stock option plans, non-employee directors compensation plan, employee stock
ownership plan, employee stock purchase plan, and dividend reinvestment and
stock purchase plan, and other employee benefit and stock-based benefit plans,
and (C) the PIERS Instruments which are convertible, in accordance with the
terms thereof, into 26,111,395 shares of Common Stock in the aggregate.
     (b) Except as set forth in Section 3.02, there are no outstanding
(i) shares of capital stock of, or other voting securities or ownership
interests in, the Company, (ii) securities of the Company convertible into or
exchangeable for shares of capital stock or other voting securities or ownership
interests in the Company, (iii) options or other rights to acquire from the
Company, or other obligation of the Company to issue, any capital stock or other
voting securities or ownership interests in or any securities convertible into
or exchangeable for capital stock or other voting securities or ownership
interests in the Company or (iv) any other Convertible Rights (the items in
clauses (i), (ii), (iii) and (iv) being referred to collectively as the “Company
Securities”). Except as set forth in Section 2.04, there are no outstanding
obligations of the Company or any Company Subsidiary to repurchase, redeem or
otherwise acquire any of the Company Securities.
     (c) The authorized capital stock of the Bank consists of (i) 15,000,000
shares of common stock, $1.00 par value, of which 1,000 shares are outstanding,
and (ii) 7,500,000 shares of preferred stock, no par value, of which no shares
are outstanding, validly issued, fully paid, nonassessable, free of preemptive
rights, all of which are owned by the Company free and clear of any Liens.
Neither the Company nor any Company Subsidiary has been or is bound by any
subscription, option, warrant, call, commitment, agreement or other right of any
character

21



--------------------------------------------------------------------------------



 



relating to the purchase, sale or issuance or voting of, or right to receive
dividends or other distributions on any shares of the capital stock of any
Company Subsidiary or any other security of any Company Subsidiary or any
securities representing the right to vote, purchase or otherwise receive any
shares of the capital stock or any other security of any Company Subsidiary. The
Company owns, directly or indirectly, all of the outstanding shares of capital
stock of each other Company Subsidiary free and clear of any Liens.
     (d) Except for the Company Subsidiaries, none of (i) the Company, (ii) the
Bank, or (iii) any other Company Subsidiary, owns any equity interest, directly
or indirectly, in any other Person or controls any other Person, except for
equity interests held in the investment portfolios of Company Subsidiaries,
equity interests held by Company Subsidiaries in a fiduciary capacity, equity
interests held in connection with the commercial loan activities of Company
Subsidiaries, or other securities and interests held in a fiduciary capacity and
beneficially owned by third parties or taken in consideration of debts
previously contracted. There are no subscription rights, options, warrants,
calls, commitments, agreements or other Convertible Rights outstanding and held
by the Company or the Bank with respect to the capital stock or the equity of
any other Person.
     (e) To the best of the Company’s Knowledge, except as disclosed in the
Company’s proxy statement dated March 22, 2005, or in any subsequent
Schedule 13D or 13G filed with the SEC, no person or Group Beneficially Owns 5%
or more of the outstanding shares of Common Stock.
     (f) Each of the shares of Common Stock to be issued by the Company to Buyer
or, in the case of Treasury Stock, to be sold and transferred to Buyer, pursuant
to the terms of this Agreement will be, upon such issuance, sale or transfer
duly authorized, validly issued, fully paid and nonassessable and will be free
and clear of any Lien.
     Section 3.03. Authority. The Company has requisite corporate power and
authority to execute and deliver this Agreement and the Registration Rights
Agreement and to complete the transactions contemplated hereby subject to
receipt of all Regulatory Approvals. The execution and delivery of this
Agreement and the Registration Rights Agreement by the Company and the
completion by the Company of the transactions contemplated hereby and thereby
have been duly and validly approved by the Board and no other corporate
proceedings on the part of the Company are necessary to complete the
transactions contemplated hereby. This Agreement has been, and the Registration
Rights Agreement, upon the execution and delivery thereof by the Company, will
have been, duly and validly executed and delivered by the Company and, subject
to receipt of the Regulatory Approvals and compliance therewith, constitutes the
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms (except as enforceability may be limited by

22



--------------------------------------------------------------------------------



 



applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights, general equity principles or by applicable conservatorship or
receivership provisions of the FDIA (“FDIA Limitations”)).
     Section 3.04. Non-Contravention. Subject to receipt of the Regulatory
Approvals and the Company’s compliance with any conditions contained therein
(including the expiration of related waiting periods), none of (i) the execution
and delivery of this Agreement or the Registration Rights Agreement by the
Company, or the completion of the transactions contemplated hereby or thereby,
and (ii) compliance by the Company or the Bank with any of the terms or
provisions hereof or thereof, will (A) conflict with or result in a breach of
any provision of the articles of incorporation or bylaws of the Company or the
Bank; (B) conflict with or result in a breach of any provision of the articles
of incorporation or bylaws of any Company Subsidiary (excluding the Bank);
(C) violate any statute, code, ordinance, rule, regulation, judgment, order,
writ, decree or injunction applicable to the Company or any Company Subsidiary
or any of their respective properties or assets; or (D) violate, conflict with,
result in a breach of any provisions of, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of, accelerate the performance required by, or result
in a right of termination or acceleration or the creation of any Lien upon any
of the properties or assets of the Company or any Company Subsidiary under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement, commitment or other instrument or
obligation to which the Company or any Company Subsidiary is a party, or by
which they or any of their respective properties or assets may be subject
except, in the case of clauses (B), (C) (other than with respect to the
Company), and (D), any such violations, conflicts, breaches, defaults,
terminations, accelerations or creations of Liens as have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     Section 3.05. Consents. (a) Except for (i) Regulatory Approvals and
compliance with any conditions contained therein and (ii) compliance with any
applicable requirements of the Securities Act, the Exchange Act and any other
applicable U.S. state or federal securities laws, no consents or approvals of,
or filings or registrations with, any Governmental Authority are necessary, and
no consents or approvals or waivers of any third parties are necessary, or will
be, in connection with (A) the execution and delivery of this Agreement or the
Registration Rights Agreement by the Company, or (B) the completion by the
Company of the transactions contemplated hereby or thereby. As of the date
hereof, the Company has no reason to believe that the consents and approvals set
forth above will not be received or will be received with conditions,
limitations or restrictions that would reasonably be expected to have a Material
Adverse Effect

23



--------------------------------------------------------------------------------



 



or which would adversely impact the Company’s ability to complete the
transactions contemplated by this Agreement.
     (b) No approval or other action by the shareholders of the Company is
required in connection with the execution, delivery and performance by the
Company of this Agreement or the Registration Rights Agreement or the
consummation of the Closing or the purchase by the Buyer of the Additional
Shares.
     Section 3.06. Financial Statements. (a) The Company has previously made
available or will make available to Buyer the Company Regulatory Reports. The
Company Regulatory Reports have been, or will be, prepared in all respects in
accordance with applicable regulatory accounting principles and practices,
including, but not limited to, all applicable rules, regulations and
pronouncements of applicable Regulatory Authorities, throughout the periods
covered by such statements, and fairly present, or will fairly present in all
respects, the financial position, results of operations and changes in
shareholders’ equity of the Company as of and for the periods ended on the dates
thereof, in accordance with applicable regulatory accounting principles,
including, but not limited to, all applicable rules, regulations and
pronouncements of applicable Regulatory Authorities, applied on a consistent
basis.
     (b) The Company has previously made available to Buyer the Company
Financials filed by it with the SEC. The Company Financials have been, or will
be, prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered by such statements, except as noted therein, and fairly
present, or will fairly present, in all material respects, the consolidated
financial position, results of operations and cash flows of the Company as of
and for the periods ended on the dates thereof, in accordance with GAAP applied
on a consistent basis, except as noted therein.
     (c) At the date of each balance sheet included in the Company Financials or
Company Regulatory Reports, neither the Company nor the Bank (as the case may
be) had, or will have, any liabilities, obligations or loss contingencies of any
nature (whether absolute, accrued, contingent or otherwise) of a type required
to be reflected in such Company Financials or Company Regulatory Reports or in
the footnotes thereto which are not appropriately reflected or reserved against
therein or appropriately disclosed in a footnote thereto, except for
liabilities, obligations and loss contingencies which are not material in the
aggregate and which are incurred in the ordinary course of business, consistent
with past practice and, in the case of any unaudited statements, to normal,
recurring audit adjustments and the absence of footnotes.
     Section 3.07. Taxes. The Company and the Company Subsidiaries are members
of the same affiliated group within the meaning of Section 1504(a) of

24



--------------------------------------------------------------------------------



 



the Code. The Company has duly filed, and will file, all Tax returns required to
be filed by or with respect to the Company and all Company Subsidiaries on or
prior to the Closing Date (taking into account any extensions of time within
which to file which have not expired) (all such returns being or will be true
and complete in all respects) and has duly paid or will pay, or made or will
make provisions and related balance sheet accruals (if required) for the payment
of, all Taxes which have been incurred by or are due or claimed to be due from
the Company and any Company Subsidiary by any taxing authority or pursuant to
any Tax sharing agreement or arrangement (written or oral) on or prior to the
Closing Date other than Taxes which (a) are not delinquent or (b) are being
contested in good faith (which are described on the Company Disclosure
Schedule). Neither the Company nor any Company Subsidiary has (i) any audits
pending or proposed in writing, or (ii) waived or extended any statute of
limitations for Tax purposes.
     Section 3.08. SEC Filings and the Sarbanes-Oxley Act. (a) The Company has
delivered to Buyer (i) the Company’s annual reports on Form 10-K for its fiscal
years ended December 31, 2004, 2003 and 2002, (ii) its quarterly reports on Form
10-Q for its fiscal quarters ending March 31, 2005 and June 30, 2005, (iii) its
proxy or information statements relating to meetings of the shareholders of the
Company held (or actions taken without a meeting by such stockholders) since
December 31, 2004, and (iv) all of its other reports, statements, schedules and
registration statements filed with the SEC since December 31, 2004 (the
documents referred to in this Section 3.08(a) and the Form 10-K, Form 10-Q,
proxy or information statement and other reports, schedules and registration
statements filed with the SEC after the date hereof and before the Closing,
collectively, the “Company SEC Documents”).
     (b) As of its filing date, each Company SEC Document complied, and each
such Company SEC Document filed subsequent to the date hereof will comply, as to
form in all material respects with the applicable requirements of the Securities
Act and the Exchange Act, as the case may be.
     (c) As of its filing date, each Company SEC Document filed pursuant to the
Exchange Act did not, and each such Company SEC Document filed subsequent to the
date hereof will not, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
     (d) Each Company SEC Document that is a registration statement, as amended
or supplemented, if applicable, filed pursuant to the Securities Act, as of the
date such statement or amendment became effective, did not contain (or, in the
case of any registration statement, as amended or supplemented, if applicable,
filed by the Company prior to the Closing Date, as of the date such registration
statement or amendment becomes effective, will not contain any untrue statement

25



--------------------------------------------------------------------------------



 



of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.
     (e) The Company has established and maintains disclosure controls and
procedures (as defined in Rule 13a-15 under the Exchange Act). Such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated Company Subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared. Such disclosure controls and procedures are effective in timely
alerting the Company’s principal executive officer and principal financial
officer to material information required to be included in the Company’s
periodic reports required under the Exchange Act.
     (f) The Company and the Company Subsidiaries have established and
maintained a system of internal control over financial reporting (as defined in
Rule 13a-15 under the 1934 Exchange) (“internal controls”). Such internal
controls are sufficient to provide reasonable assurance regarding the
reliability of the Company’s financial reporting and the preparation of Company
financial statements for external purposes in accordance with GAAP. The Company
has disclosed, based on its most recent evaluation of internal controls prior to
the date hereof, to the Company’s auditors and audit committee (x) any
significant deficiencies and material weaknesses in the design or operation of
internal controls which are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(y) any fraud, whether or not material, that involves management or other
employees who have a significant role in internal controls. The Company has made
available to Buyer a summary of any such disclosure made by management to the
Company’s auditors and its audit committee.
     (g) The Company has not, since the enactment of the Sarbanes-Oxley Act,
taken any action prohibited by Section 402 of the Sarbanes-Oxley Act.
     Section 3.09. Absence of Certain Changes. Since the Balance Sheet Date, the
business of the Company and each Company Subsidiary has been conducted in the
ordinary course consistent with past practices and there has not been (other
than as disclosed in the Company Regulatory Reports, the Company SEC Documents
or the Company Financials, in each case as filed as of the date hereof):
     (a) any event, occurrence, development or state of circumstances or facts
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

26



--------------------------------------------------------------------------------



 



     (b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company or any Company
Subsidiary of any outstanding shares of capital stock or other securities of, or
other ownership interests in, the Company;
     (c) any amendment of any material term of any outstanding security of the
Company or any Company Subsidiary (other than outstanding securities held only
by wholly owned direct or indirect Subsidiaries of the Company);
     (d) any incurrence, assumption or guarantee by the Company or any Company
Subsidiary of any indebtedness for borrowed money other than in the ordinary
course of business and in amounts and on terms consistent with past practices;
     (e) any creation or other incurrence by the Company or any Company
Subsidiary of any Lien on any material asset other than in the ordinary course
of business consistent with past practices;
     (f) any making of any loan, advance or capital contributions to or
investment in any Person other than loans, advances or capital contributions to
or investments made in the ordinary course of business consistent with past
practices;
     (g) any damage, destruction or other casualty loss (whether or not covered
by insurance) affecting the business or assets of the Company or any Company
Subsidiary that has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on the Company;
     (h) any transaction or commitment made, or any contract or agreement
entered into, by the Company or any Company Subsidiary relating to its assets or
business (including the acquisition or disposition of any assets) or any
relinquishment by the Company or any Company Subsidiary of any contract or other
right, in either case, material to the Company or any Company Subsidiary, taken
as a whole, other than transactions and commitments in the ordinary course of
business consistent with past practices and those contemplated by this Agreement
and the Independence Agreement;
     (i) any change in any method of accounting or accounting principles or
practice by the Company or any Company Subsidiary, except for any such change
required by reason of a concurrent change in GAAP or Regulation S-X under the
Exchange Act;
     (j) other than in the ordinary course consistent with past practice, any
(i) grant of any severance or termination pay to (or amendment to any existing

27



--------------------------------------------------------------------------------



 



arrangement with) any director, officer or employee of the Company or any
Company Subsidiary, (ii) increase in benefits payable under any existing
severance or termination pay policies or employment agreements, (iii) any
entering into any employment, deferred compensation or other similar agreement
(or any amendment to any such existing agreement) with any director, officer or
employee of the Company or any Company Subsidiary, (iv) establishment, adoption
or amendment (except as required by applicable law) of any collective
bargaining, bonus, profit-sharing, thrift, pension, retirement, deferred
compensation, compensation, stock option, restricted stock or other benefit plan
or arrangement covering any director, officer or employee of the Company or any
Company Subsidiary or (v) increase in compensation, bonus or other benefits
payable to any director, officer or employee of the Company or any Company
Subsidiary;
     (k) any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company or any Company Subsidiary, which employees were not
subject to a collective bargaining agreement at the Balance Sheet Date, or any
lockouts, strikes, slowdowns, work stoppages or threats thereof by or with
respect to such employees; or
     (l) any Tax election made or changed, any annual tax accounting period
changed, any method of tax accounting adopted or changed, any amended Tax
returns or claims for Tax refunds filed, any closing agreement entered into, any
Tax claim, audit or assessment settled, or any right to claim a Tax refund,
offset or other reduction in Tax liability surrendered.
     Section 3.10. Contracts. (a) Except for documents listed as exhibits to the
Company SEC Documents or listed in the Company Disclosure Schedule, neither the
Company nor any Company Subsidiary is a party to or subject to:
     (i) any material employment, consulting or severance contract or
arrangement with any past or present officer, director or employee of the
Company or any Company Subsidiary, except for “at will” arrangements;
     (ii) any plan, arrangement or contract providing for bonuses, pensions,
options, deferred compensation, retirement payments, profit sharing or similar
arrangements for or with any past or present officers, directors or employees of
the Company or any Company Subsidiary;
     (iii) any collective bargaining agreement with any labor union relating to
employees of the Company or any Company Subsidiary;

28



--------------------------------------------------------------------------------



 



     (iv) any agreement which by its terms limits the payment of dividends by
the Company or any Company Subsidiary;
     (v) any instrument evidencing or related to indebtedness for borrowed
money, whether directly or indirectly, by way of purchase money obligation,
conditional sale, lease purchase, guaranty or otherwise, in respect of which the
Company or any Company Subsidiary is an obligor to any person, which instrument
evidences or relates to indebtedness or which contains financial covenants or
other restrictions (other than those relating to the payment of principal and
interest when due) which would be applicable on or after the Closing Date to
Buyer or any Affiliate thereof, other than deposits, repurchase agreements, the
junior subordinated debentures relating to First Essex Capital Trust I, First
Essex Capital Trust II, ML Capital Trust I, Seacoast Capital Trust I, Seacoast
Capital Trust II, Sovereign Capital Trust I, Sovereign Capital Trust III,
Sovereign Capital Trust IV, Waypoint Capital Trust I, Waypoint Capital Trust II,
and Waypoint Statutory Trust III borrowings referred to in the Company SEC
Documents or the Company Financials, bankers’ acceptances and “treasury tax and
loan” accounts established in the ordinary course of business and transactions
in “federal funds”; or
     (vi) any contract limiting the freedom of the Company or any Company
Subsidiary to engage in any type of banking or bank-related business permissible
under law.
     (b) True and correct copies of agreements, plans, arrangements and
instruments referred to in Section 3.10(a) have been made available to Buyer on
or before the date hereof, are listed as exhibits to the Company SEC Documents
or are listed on the Company Disclosure Schedule and are in full force and
effect on the date hereof and neither the Company nor any Company Subsidiary
(nor, to the Knowledge of the Company, any other party to any such contract,
plan, arrangement or instrument) has breached any material provision of, or is
in default in any respect under any material term of, any such contract, plan,
arrangement or instrument. Except as listed in the Company SEC Documents (with
respect to (iii) and (iv) only) or as listed on the Company Disclosure Schedule,
(i) no party to any material contract, plan, arrangement or instrument will have
the right to terminate any or all of the provisions of any such contract, plan,
arrangement or instrument as a result of the transactions contemplated by this
Agreement or the Registration Rights Agreement, (ii) none of the employees
(including officers) of the Company or any Company Subsidiary, possess the
contractual right to terminate their employment as a result of the execution of
this Agreement or the Registration Rights Agreement, and each contract with any
director, officer and employee is listed as exhibits to the Company SEC
Documents or listed on the Company Disclosure Schedule, (iii) no material plan,
employment agreement, termination agreement, or similar agreement or

29



--------------------------------------------------------------------------------



 



arrangement to which the Company or any Company Subsidiary is a party or under
which the Company or any Company Subsidiary may be liable contains provisions
which permit an employee or independent contractor to terminate it without cause
and continue to accrue future benefits thereunder, and (iv) no such agreement,
plan or arrangement (A) provides for acceleration in the vesting of benefits or
payments due thereunder upon the occurrence of a change in ownership or control
of the Company or any Company Subsidiary absent the occurrence of a subsequent
event; (B) provides for benefits which may cause the disallowance of a federal
income tax deduction under Section 280G of the Code; or (C) requires the Company
or any Company Subsidiary to provide a benefit in the form of Common Stock or
determined by reference to the value of Common Stock.
     Section 3.11. No Undisclosed Material Liabilities. There are no liabilities
or obligations of the Company or any Company Subsidiary of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and there is no existing condition, situation or set of circumstances that would
reasonably be expected to result in such a liability, other than:
     (a) liabilities or obligations disclosed and provided for in the balance
sheet of the Company as of the Balance Sheet Date or in the notes thereto or in
the Company SEC Documents; and
     (b) liabilities or obligations incurred in the ordinary course of business
consistent with past practices since the Balance Sheet Date that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company.
     Section 3.12. Ownership of Property; Insurance Coverage. (a) The Company
and the Company Subsidiaries have, or will have, as to property acquired after
the date hereof, good and, as to real property, marketable title to all assets
and properties owned by the Company or any Company Subsidiary in the conduct of
their businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the balance
sheets contained in the Company Regulatory Reports and in the Company Financials
or acquired subsequent thereto (except to the extent that such assets and
properties have been disposed of for fair value, in the ordinary course of
business, since the date of such balance sheets), subject to no Liens, except
(i) statutory Liens for amounts not yet delinquent or which are being contested
in good faith, (ii) pledges to secure deposits and other Liens incurred in the
ordinary course of its banking business, (iii) such imperfections of title,
easements and encumbrances, if any, as are not material in character, amount or
extent and (iv) as reflected on the consolidated statement of the financial
condition of the Company included in the Company SEC Documents or Company
Financials.

30



--------------------------------------------------------------------------------



 



     (b) The Company and the Company Subsidiaries, as lessee, have the right
under valid and subsisting leases of real and personal properties used by the
Company and its Subsidiaries in the conduct of their businesses to occupy or use
all such properties as presently occupied and used by each of them. Such
existing leases and commitments to lease constitute or will constitute operating
leases for both tax and financial accounting purposes and the lease expense and
minimum rental commitments with respect to such leases and lease commitments are
as disclosed in the notes to the Company Financials.
     (c) With respect to all agreements pursuant to which the Company or any
Company Subsidiary has purchased securities subject to an agreement to resell,
if any, the Company or such Company Subsidiary, as the case may be, has a valid,
perfected first lien or security interest in the securities or other collateral
securing the repurchase agreement, and the value of such collateral equals or
exceeds the amount of the debt secured thereby.
     (d) The Company and the Company Subsidiaries currently maintain insurance
considered by the Company to be reasonably prudent for their respective
operations in accordance with industry practice. Neither the Company nor any
Company Subsidiary has received notice from any insurance carrier that (i) such
insurance will be canceled or that coverage thereunder will be reduced or
eliminated or (ii) premium costs with respect to such policies of insurance will
be substantially increased (except with respect to industry-wide increases in
officers’ and directors’ liability insurance and employment law liability
insurance). Except with regard to ordinary course claims under the Company’s
medical insurance plans, there are presently no material claims pending under
such policies. All such insurance is valid and enforceable and in full force and
effect, and within the last three years the Company, the Bank and each Company
Subsidiary has received each type of insurance coverage for which they have
applied and during such periods have not been denied indemnification for any
claims submitted under any of their insurance policies.
     Section 3.13. Legal Proceedings. Neither the Company nor any Company
Subsidiary is a party to any, and there are no pending or, to the best of the
Company’s Knowledge, threatened legal, administrative, arbitration or other
proceedings, claims (whether asserted or unasserted), actions or governmental
investigations or inquiries of any nature (a) against the Company or any Company
Subsidiary or (b) to which the Company’s or any Company Subsidiary’s assets are
or may be subject, (c) challenging the validity or propriety of any of the
transactions contemplated by this Agreement or the Registration Rights
Agreement, or (d) which would reasonably be expected to materially and adversely
affect the ability of the Company to perform under this Agreement or the
Registration Rights Agreement, except for any proceedings, claims, actions,
investigations or inquiries referred to in clauses (a) or (b) which, if
adversely

31



--------------------------------------------------------------------------------



 



determined, individually or in the aggregate, would not be reasonably expected
to have a Material Adverse Effect on the Company.
     Section 3.14. Compliance with Applicable Law. (a) The Company and Company
Subsidiaries and their employees hold all licenses, franchises, permits and
authorizations necessary for the lawful conduct of the businesses of the Company
and Company Subsidiaries under, and have complied in all respects with,
applicable laws, statutes, orders, rules or regulations of any federal, state or
local governmental authority relating to them.
     (b) The Company and each Company Subsidiary are in substantial compliance
with all of the statutes, regulations or ordinances which each Regulatory
Authority applicable to them enforces. Since December 31, 2002, no Regulatory
Authority has threatened to revoke any license, franchise, permit or
governmental authorization which is material to the Company or any Company
Subsidiary.
     Section 3.15. Employee Benefit Plans. (a) The Company has previously
delivered or made available to Buyer (i) true and complete copies of all
employee pension benefit plans within the meaning of ERISA Section 3(2),
including profit sharing plans, employee stock ownership plans, employee stock
purchase plans, deferred compensation and supplemental income plans,
supplemental executive retirement plans, material employment agreements, annual
executive and material administrative incentive plans or long-term incentive
plans (including without limitation plans providing for the granting of stock
options, restricted stock and other equity-based awards), severance, severance
protection and severance benefit plans, policies and agreements, group insurance
plans, and all employee welfare benefit plans within the meaning of ERISA
Section 3(1) (including vacation pay, sick leave, short-term disability,
long-term disability, and medical plans) and all other employee benefit plans,
policies, programs, agreements and arrangements (collectively, the “Employee
Plans”), all of which are set forth in the Company Disclosure Schedule, (ii) the
most recent actuarial and valuation reports (if any) and financial reports
relating to those plans, (iii) the most recent annual reports relating to such
plans filed by them, respectively, with any government agency, and (iv) the most
recent determination letters and any pending request for a determination letter
pertaining to any such plans.
     (b) Except as listed on the Company Disclosure Schedule, none of the
Company, any ERISA Affiliate and any predecessor thereof (i) sponsors, maintains
or contributes to any Employee Plan subject to Title IV of ERISA (a “Title IV
Plan”), (ii) contributes to, or has in the past contributed to, any
multiemployer plan, as defined in Section 3(37) of ERISA (a “Multiemployer
Plan”), (iii) has or would reasonably be expected to have any liability with
respect to any Title IV Plan or any Multiemployer Plan, whether pursuant to
Title IV of ERISA or otherwise or (iv) has any current or projected material
liability in

32



--------------------------------------------------------------------------------



 



respect of post-employment or post-retirement health or medical or life
insurance benefits for retired, former or current employees of the Company or
any Subsidiary, except as required to avoid excise tax under Section 4980B of
the Code.
     (c) To the Knowledge of the Company, all “employee benefit plans,” as
defined in ERISA Section 3(3), comply and within the past six years have
complied in all material respects with (i) relevant provisions of ERISA and
(ii) in the case of plans intended to qualify for favorable income tax
treatment, provisions of the Code relevant to such treatment. To the Knowledge
of the Company, after appropriate inquiry, no prohibited transaction (which
shall mean any transaction prohibited by ERISA Section 406 and not exempt under
ERISA Section 408 or any transaction prohibited under Code Section 4975) has
occurred and not been corrected within the past six years with respect to any
employee benefit plan maintained by the Company or any Company Subsidiary which
would result in the imposition, directly or indirectly, of an excise tax under
Code Section 4975 or other penalty under ERISA or the Code.
     (d) Each Employee Plan has been maintained in material compliance with its
terms and with the requirements prescribed by any and all applicable statutes,
orders, rules and regulations, including ERISA and the Code, which are
applicable to such Employee Plan.
     (e) There has been no amendment to, written interpretation of or
announcement (whether or not written) by the Company or any of its Affiliates or
relating to, or change in employee participation or coverage under, any Employee
Plan that would materially increase the expense of maintaining such Employee
Plan above the level of the expense incurred in respect thereof for the most
recent fiscal year ended prior to the date hereof.
     (f) There are no outstanding loans or other extensions of credit made by
the Company or any of its Subsidiaries to any executive officer (as defined in
Rule 3b-7 under the Exchange Act) or directors of the Company. The Company has
not, since the enactment of the Sarbanes-Oxley Act, taken any action prohibited
by Section 402 of the Sarbanes-Oxley Act.
     (g) Except as disclosed on the Company Disclosure Schedule, there is no
action, suit, investigation, audit or proceeding pending against or involving
or, to the Knowledge of the Company, threatened against or involving any
Employee Plan before any arbitrator or any Governmental Authority.
     Section 3.16. Brokers, Finders and Financial Advisors. Except for Citigroup
and any other financial advisor to the Company in connection with this
Agreement, each of whose fees will be paid by the Company, neither the Company
nor any Company Subsidiary, nor any of their respective officers,

33



--------------------------------------------------------------------------------



 



directors, employees or agents, has employed any broker, finder or financial
advisor in connection with the transactions contemplated by this Agreement, the
Registration Rights Agreement or the Independence Agreement, or incurred any
liability or commitment for any fees or commissions to any such person in
connection with the transactions contemplated by this Agreement, the
Registration Rights Agreement or the Independence Agreement, which has not been
reflected in the Company Financials.
     Section 3.17. Environmental Matters. To the Knowledge of the Company,
neither the Company nor any Company Subsidiary, nor any properties operated by
the Company or any Company Subsidiary during the Company’s use or ownership, has
been or is in violation of, or liable under or in connection with, any
Environmental Law that would reasonably be expected to have a Material Adverse
Effect on the Company. There are no actions, suits or proceedings, or demands,
claims, notices (including without limitation notices, demand letters or
requests for information from any environmental agency) or, to the Knowledge of
the Company, investigations instituted or pending, or to the knowledge of the
Company, overtly threatened, relating to the liability of the Company or any
Company Subsidiary under any Environmental Law that would reasonably be expected
to have a Material Adverse Effect on the Company.
     Section 3.18. Allowance for Losses. The allowance for loan losses
reflected, and to be reflected, in the Company Regulatory Reports each has been,
and will be, established in compliance with the requirements of all applicable
regulatory criteria, and the allowance for loan losses shown, and to be shown,
on the balance sheets contained in the Company Financials have been, and will
be, established in compliance with the applicable requirements of GAAP.
     Section 3.19. Related Party Transactions. Except as disclosed in the
Company SEC Documents or in the footnotes to the Company Financials, Company
Regulatory Reports, the Company is not a party to any transaction (including any
loan or other credit accommodation, but excluding deposits in the ordinary
course of business) with any Affiliate of the Company (except a Company
Subsidiary). All such transactions (a) were made in the ordinary course of
business, (b) were made on substantially the same terms, including interest
rates and collateral, as those prevailing at the time for comparable
transactions with other Persons, and (c) did not involve more than the normal
risk of collectibility or present other risks or unfavorable features. No loan
or credit accommodation to any Affiliate of the Company is presently in default
or, during the three-year period prior to the date of this Agreement, has been
in default or has been restructured, modified or extended. Neither the Company
nor the Bank has been notified that principal and interest with respect to any
such loan or other credit accommodation will not be paid when due or that the
loan grade classification accorded such loan or credit accommodation by the Bank
is inappropriate.

34



--------------------------------------------------------------------------------



 



     Section 3.20. Loans. Each loan reflected as an asset in the Company
Financials (a) was originated, underwritten, approved, documented and
periodically approved in all material respects in accordance with prudent
lending standards generally accepted in the banking business and, to the
Knowledge of the Company, after appropriate inquiry, did not deviate in any
material respect from the Company’s policies and procedures currently in effect,
and (b) is the legal, valid and binding obligation of the obligor named therein,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and other laws of general applicability relating to or
affecting creditors’ rights and to general equity principles (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to the affecting creditors’ rights or by general equity
principles or FDIA Limitations). Each extension of credit made by the Bank to an
“insider” (as such term is defined in the Federal Reserve Board’s Regulation O)
of the Bank or the Company complies with the Federal Reserve Board’s
Regulation O, as made applicable to the Bank by 12 C.F.R. § 563.43.
     Section 3.21. Labor Matters. No key employee of the Company or any Company
Subsidiary has indicated to the Company or to the Company Subsidiary, as the
case may be, that he intends to resign or retire as a result of the transactions
contemplated by this Agreement or otherwise within one year after the Closing
Date. The Company and the Company Subsidiaries are in compliance with all
currently Applicable Laws respecting employment and employment practices, terms
and conditions of employment and wages and hours, and are not engaged in any
unfair labor practice. There is no unfair labor practice complaint pending or,
to the Knowledge of the Company, threatened against the Company or any Company
Subsidiary before the National Labor Relations Board. Neither the Company nor
any Company Subsidiary is a party to or bound by any collective bargaining
agreement.
     Section 3.22. Risk Management Instruments. Except as disclosed in the
Company Financials, neither the Company nor any of the Company Subsidiaries is a
party to or has agreed to enter into an exchange traded or over-the-counter
equity, interest rate, foreign exchange or other swap, forward, future, option,
cap, floor or collar or any other contract that is not included on the balance
sheet and is a derivatives contract (including various combinations thereof)
(each, a “Derivatives Contract”) or owns securities that (a) are referred to
generically as “structured notes,” “high risk mortgage derivatives,” “capped
floating rate notes” or “capped floating rate mortgage derivatives” or (b) are
likely to have changes in value as a result of interest or exchange rate changes
that significantly exceed normal changes in value attributable to interest or
exchange rate changes, except for those Derivatives Contracts and other
instruments legally purchased or entered into in the ordinary course of
business, consistent with safe and sound banking principles and regulatory
guidance. All of such Derivatives Contracts or other

35



--------------------------------------------------------------------------------



 



instruments, are legal, valid and binding obligations of the Company or any of
the Company Subsidiaries enforceable in accordance with their terms (except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally), and are in full force and
effect. The Company and the Company Subsidiaries have duly performed in all
respects all of their obligations thereunder to the extent that such obligations
to perform have accrued, and, to the Company’s Knowledge, there are no breaches,
violations or defaults or allegations or assertions of such by any party
thereunder which would have or would reasonably be expected to have a Material
Adverse Effect on the Company.
     Section 3.23. Community Reinvestment Act, Anti-Money Laundering and
Customer Information Security. Neither the Company nor the Bank is aware of, has
been advised of, or has reason to believe that any facts or circumstances exist,
which would cause the Bank (a) to be deemed not to be in satisfactory compliance
in any material respect with the Community Reinvestment Act, and the regulations
promulgated thereunder, or to be assigned a rating for Community Reinvestment
Act purposes by federal or state bank regulators of lower than “satisfactory,”
or (b) to be deemed to be operating in violation in any respect of the federal
Bank Secrecy Act, as amended, and its implementing regulations (31 C.F.R.
Part 103), the USA Patriot Act of 2001, Public Law 107-56 (the “USA Patriot
Act”), and the regulations promulgated thereunder, any order issued with respect
to anti-money laundering by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, or any other applicable anti-money laundering statute,
rule or regulation, or (c) to be deemed not to be in satisfactory compliance in
any respect with the applicable privacy of customer information requirements
contained in any federal and state privacy laws and regulations, including,
without limitation, in Title V of the Gramm-Leach-Bliley Act of 1999 and
regulations promulgated thereunder, as well as the provisions of the information
security program adopted by the Bank pursuant to 12 C.F.R. Part 364. The board
of directors of the Bank has adopted and implemented an anti-money laundering
program that contains adequate and appropriate customer identification
certification procedures that has not been deemed ineffective in any material
respects by any Regulatory Authority and that meets the requirements in all
material respects of Section 352 of the USA Patriot Act and the regulations
thereunder.
     Section 3.24. Credit Card Accounts. Neither the Company nor any Company
Subsidiary originates, maintains or administers credit card accounts.
     Section 3.25. Agreements with Regulatory Authorities. Neither the Company
nor any Company Subsidiary is subject to any presently pending cease-and-desist
or other order or enforcement action issued by or is a party to any written
agreement, consent agreement or memorandum of understanding with, or

36



--------------------------------------------------------------------------------



 



is a party to any commitment letter or similar undertaking to, or is subject to
any order or directive by, or has been ordered to pay any civil money penalty
by, or has been since January 1, 2003, a recipient of any supervisory letter
from, or since January 1, 2003, has adopted any policies, procedures or board
resolutions at the request or suggestion of any Regulatory Authority or other
governmental entity that currently restricts in any material respect the conduct
of its business or that in any manner relates to its capital adequacy, its
ability to pay dividends, its credit or risk management policies, its management
or its business (each item in this sentence, whether or not set forth in the
Company Disclosure Schedule, a “Company Regulatory Agreement”), nor has the
Company or any Company Subsidiary been advised since December 31, 2002 by any
Regulatory Authority or other governmental entity that it is considering
issuing, initiating, ordering, or requesting any such Company Regulatory
Agreement.
     Section 3.26. Regulatory Capital. The Company and the Bank meet or exceed
all applicable regulatory capital requirements, and the Bank is deemed “well
capitalized” under such regulatory requirements.
     Section 3.27. Regulatory Probability. As of the date hereof, the Company
has no Knowledge of any fact or circumstance that would reasonably be expected
to result in the denial to the Company or a Company Subsidiary of any Regulatory
Approval or that any such Regulatory Approval will contain any condition or
requirement that would reasonably be expected to have a Material Adverse Effect.
     Section 3.28. Directors’ and Officers’ Insurance. The Company and the Bank
currently provide, and have for the preceding five years provided, customary
directors’ and officers’ liability insurance coverage (“D&O Insurance”). The D&O
Insurance policies are legal, valid, binding and in full force and effect in
accordance with their terms, and neither the Company nor the Bank is in breach
or default with respect to its obligations thereunder (including with respect to
payment of premiums). The D&O Insurance policies contain market terms (including
with respect to premiums, coverage and deductibles) that are typical of policies
maintained by publicly traded U.S. companies in the industry in which the
Company operates.
     Section 3.29. Rights Plan. The Company has taken all actions necessary to
render the Rights issued pursuant to the terms of the Rights Agreement
inapplicable to this Agreement and the transactions contemplated hereby.
ARTICLE 4
Representations and Warranties of Buyer
     Buyer represents and warrants to the Company as of the date hereof and as
of the Closing Date that:

37



--------------------------------------------------------------------------------



 



     Section 4.01. Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of Spain. Buyer has the corporate
power and authority to carry on its business and operations as now being
conducted and to own and operate the properties and assets now owned and being
operated by it. Buyer is qualified or licensed to do business as a foreign
corporation in each jurisdiction in which it is required to be so qualified or
licensed as the result of the ownership or leasing of property or the conduct of
its business.
     Section 4.02. Authority. Buyer has requisite corporate power and authority
to execute and deliver this Agreement and the Registration Rights Agreement and
the Voting Trust Agreement and to complete the transactions contemplated hereby
and thereby, subject to receipt of all necessary approvals of Governmental
Authorities. The execution and delivery of this Agreement and the Registration
Rights Agreement and the Voting Trust Agreement by Buyer and the completion by
Buyer of the transactions contemplated hereby have been duly and validly
approved by the Board of Directors or the appropriate committee thereof of Buyer
and no other corporate proceedings on the part of Buyer are necessary to
complete the transactions contemplated hereby or thereby. Subject to receipt of
the Regulatory Approvals and compliance therewith, this Agreement has been duly
and validly executed and delivered by Buyer and constitutes, and the
Registration Rights Agreement and the Voting Trust Agreement, upon the execution
and delivery thereof, by Buyer will be duly and validly executed and delivered
by Buyer and will constitute, a valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights and general equity principles).
     Section 4.03. Non-Contravention. None of (i) the execution and delivery of
this Agreement, the Registration Rights Agreement or the Voting Trust Agreement
by Buyer, (ii) subject to receipt of the Regulatory Approvals and the Company’s
compliance with any conditions contained therein (including the expiration of
related waiting periods), the completion of the transactions contemplated hereby
or thereby, and (iii) compliance by Buyer with any of the terms or provisions
hereof and thereof, will (A) conflict with or result in a breach of any
provision of the articles of incorporation or bylaws of Buyer; (B) violate any
statute, code, ordinance, rule, regulation, judgment, order, writ, decree or
injunction applicable to Buyer or any of its properties or assets; or
(C) violate, conflict with, result in a breach of any provisions of, constitute
a default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration or
the creation of any Lien upon any of the properties or assets of Buyer under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease,

38



--------------------------------------------------------------------------------



 



agreement, commitment or other instrument or obligation to which Buyer is a
party, or by which its properties or assets may be subject except, in the case
of clause (C), for such violations, conflicts, breaches, defaults, terminations,
accelerations and creations of Liens as have not had, and would not reasonably
be expected to have, a Material Adverse Effect or impair the ability of Buyer to
fulfill its obligations under this Agreement, the Voting Trust Agreement or the
Registration Rights Agreement.
     Section 4.04. Financing. Buyer has, or will have prior to the Closing,
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make payment of the Purchase Price and any other
amounts to be paid by it hereunder.
     Section 4.05. Purchase for Investment. Buyer is purchasing the Shares for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof. Buyer (either alone or together with its
advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Shares and is capable of bearing the economic risks of such investment.
     Section 4.06. Finders’ Fees. Except for bankers, whose fees and expenses
will be paid by Buyer, there is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.
     Section 4.07. Ownership of the Company. As of the date hereof, Buyer does
not beneficially own any shares of Common Stock (other than in connection with
its brokerage, investment advisory or management, trust and fiduciary,
arbitrage, trading and lending activities in the normal and usual course of
business).
     Section 4.08. Compliance with Applicable Law. (a) Buyer and its employees
hold all licenses, franchises, permits and authorizations necessary for the
lawful conduct of the businesses of Buyer under, and have complied in all
respects with, applicable laws, statutes, orders, rules or regulations of any
federal, state or local governmental authority relating to them.
     (b) Buyer is in substantial compliance with all of the statutes,
regulations or ordinances which each Regulatory Authority applicable to it
enforces. Since December 31, 2002, no Regulatory Authority has threatened to
revoke any license, franchise, permit or governmental authorization which is
material to Buyer.

39



--------------------------------------------------------------------------------



 



     Section 4.09. Absence of Certain Changes. Since December 31, 2004, the
business of Buyer has been conducted in the ordinary course consistent with past
practices and there has not been (other than as disclosed in Buyer’s regulatory
or SEC documents or in its financial statements, in each case as of the date
hereof) any event, occurrence, development or state of circumstances or facts
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     Section 4.10. Regulatory Probability. As of the date hereof, Buyer has no
Knowledge of any fact or circumstance that would reasonably be expected to
result in the denial to Buyer of any Regulatory Approval or that any such
Regulatory Approval will contain any condition or requirement that would
reasonably be expected to have a Buyer Material Adverse Effect.
ARTICLE 5
Covenants of the Company
     The Company agrees that:
     Section 5.01. Conduct of the Company. (a) From the date hereof until the
Closing Date, the Company will, and will cause each Company Subsidiary to,
conduct its businesses in the ordinary course consistent with past practice and
to use its best reasonable efforts to preserve intact its business organizations
and relationships with third parties and to keep available the services of its
present officers and employees. Without limiting the generality of the
foregoing, from the date hereof until the Closing Date, the Company shall not,
and shall not permit any Company Subsidiary to, except as contemplated by this
Agreement and the Independence Agreement:
     (i) adopt or propose any change in its certificate of incorporation or
bylaws;
     (ii) merge or consolidate with any other Person or acquire a material
amount of assets from any other Person;
     (iii) sell, lease, license or otherwise dispose of any material assets or
property except (A) pursuant to existing contracts or commitments and (B) in the
ordinary course consistent with past practice;
     (iv) amend or modify, in any material respect, the Independence Agreement,
waive any material rights of the Company thereunder, or waive any conditions to
the obligation of the Company to consummate the transactions contemplated by the
Independence Agreement;

40



--------------------------------------------------------------------------------



 



     (v) issue any Voting Securities or sell any shares of Treasury Stock, other
than under the Company’s Direct Stock Purchase Plan, Non-Employee Director
Compensation Plan, Employee Stock Purchase Plan, Retirement Plan, Advisory Board
compensation programs or pursuant to Convertible Rights outstanding on the date
hereof or pursuant to employee stock options granted after the date hereof in
the ordinary course of business consistent with past practice; or
     (vi) agree or commit to do any of the foregoing.
     (b) From the date hereof until the Closing Date, the Company shall not, and
shall not permit any Company Subsidiary to:
     (i) take or agree or commit to take any action that would make any
representation or warranty of the Company hereunder inaccurate in any respect
at, or as of any time prior to, the Closing Date; or
     (ii) omit or agree or commit to omit to take any action necessary to
prevent any such representation or warranty from being inaccurate in any respect
at any such time.
     Section 5.02. Access to Information; Reports. (a) From the date hereof
until the Closing Date, the Company will (i) give, and will cause each
Subsidiary to give, Buyer, its counsel, financial advisors, auditors and other
authorized representatives full access to the offices, properties, books and
records of the Company and the Subsidiaries, (ii) furnish, and will cause each
Subsidiary to furnish, to Buyer, its counsel, financial advisors, auditors and
other authorized representatives such financial and operating data and other
information relating to the Company or any Subsidiary as such Persons may
reasonably request, and (iii) instruct the employees, counsel and financial
advisors of the Company or any Subsidiary to cooperate with Buyer in its
investigation of the Company or any Subsidiary. No investigation by Buyer or
other information received by Buyer shall operate as a waiver or otherwise
affect any representation, warranty or agreement given or made by the Company
hereunder.
     (b) From the Closing Date until the earliest of (x) the date on which Buyer
and its Affiliates no longer own 10% or more of the Total Voting Power or
(y) the date of termination of this Agreement pursuant to Section 12.01, the
Company agrees to provide to Buyer:
     (i) access to, upon reasonable prior notice to the Company, (A) the
Company’s auditors and the auditors of all the Company’s Subsidiaries, (B) any
materials relating to, or correspondence to or from, any agency that regulates,
or proposes to regulate, any of the activities,

41



--------------------------------------------------------------------------------



 



operations or assets of the Company or any of its Subsidiaries, and (C) the
senior officers of the Company and any of its Subsidiaries;
     (ii) access, upon reasonable prior notice to the Company, by any agency
that regulates or audits, or proposes to regulate or audit, any of the
activities, operations or assets of Buyer or any of its Subsidiaries, to (A) all
financial, operating and legal records and information of the Company and its
Subsidiaries, and (B) the senior officers of the Company and any of Company
Subsidiaries;
     (iii) as soon as practicable and, in any event, within ten Business Days
(or such earlier date that the information is available to the Company) after
the end of each month, the unaudited consolidated balance sheet and statement of
shareholder equity of the Company and its Subsidiaries as at the end of such
month and the related unaudited statement of income for such month and for the
portion of the fiscal year then ended;
     (iv) as soon as practicable and, in any event, within 40 days (or such
earlier date that the information is available to the Company) after the end of
each of the first three fiscal quarters, (A) the unaudited consolidated balance
sheet and statement of shareholder equity of the Company and its Subsidiaries as
at the end of such quarter and the related unaudited statement of income and
statement of cash flows and changes in financial condition for such quarter and
for the portion of the fiscal year then ended, and (B) the Company’s quarterly
operating budget, projections and business plan for the coming quarter;
     (v) as soon as practicable and, in any event, within 75 days (or such
earlier date that the information is available to the Company) after the end of
each fiscal year, (A) the audited consolidated balance sheet and statement of
shareholder equity of the Company and its Subsidiaries as at the end of such
fiscal year and the related audited statement of income and statement of cash
flows and changes in financial condition for such fiscal year, in each case
prepared in accordance with generally accepted accounting principles,
consistently applied and certified by the Company’s accountant or another firm
of independent public accountants of internationally recognized standing,
together with a comparison of the figures in such financial statements with the
figures for the previous fiscal year and the figures in the Company’s annual
operating budget, (B) any management letters or other correspondence from such
accountants and (C) the Company’s annual operating budget, projections, and
business plan for the coming fiscal year; and

42



--------------------------------------------------------------------------------



 



     (vi) promptly following the preparation thereof, a copy of any revisions to
the annual operating budget delivered pursuant to clause (iv).
     Section 5.03. Notices of Certain Events. The Company shall promptly notify
Buyer of:
     (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
     (b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement or the
Independence Agreement;
     (c) any actions, suits, claims, investigations or proceedings commenced or,
to its Knowledge threatened against, relating to or involving or otherwise
affecting the Company or any Subsidiary that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to
Section 3.13 or that relate to the consummation of the transactions contemplated
by this Agreement or the Independence Agreement;
     (d) any inaccuracy of any representation or warranty contained in this
Agreement at any time during the term hereof that would reasonably be expected
to cause any of the conditions set forth in Section 10.01 or Section 10.02 not
to be satisfied; and
     (e) any failure of the Company to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided that the delivery of any notice pursuant to this Section 5.03 shall not
limit or otherwise affect the remedies available hereunder to the party
receiving that notice; and provided further that any noncompliance with the
foregoing provisions of this Section 5.03 shall not constitute failure of a
condition set forth in Section 10.01 or Section 10.02 or give rise to any right
of termination under Article 12 unless the underlying change or event shall
independently constitute such a failure or give rise to such a right.
     Section 5.04. Certain Change in Control Provisions. Prior to Closing the
Company shall take such actions as may be required so that the Buyer Acquisition
Transactions (other than those contemplated in Sections 8.06 through 8.08 and
Section 8.10) will not constitute a “change of control” or “change in control”
under any of the employment agreements or employee severance protection
agreements (including without limitation all employee letter agreements or other

43



--------------------------------------------------------------------------------



 



binding agreements) or under any of the Employee Plans. The Company shall have
the right to determine the manner and method for achieving the result required
by this Section 5.04; provided that such manner and method must be reasonably
acceptable to Buyer.
     Section 5.05. Takeover Laws. (a) In addition to the actions to be taken by
the Company pursuant to Section 5.05(b)-(c) below in respect of the Pennsylvania
Law, prior to the Closing Date the Company shall take all action required to be
taken by it in order to exempt this Agreement, and all acquisitions of Voting
Securities by Buyer contemplated or permitted by this Agreement, including those
acquisitions contemplated or permitted under Sections 2.01, 2.03, 2.04, 8.05,
8.06, 8.07, 8.08 and 8.10 and any Required Purchases, and any Transfers of
Voting Securities by Buyer that are contemplated or permitted hereunder
including those permitted under Section 8.02 (but excluding any acquisitions or
Transfers of Voting Securities by any Transferee after the initial acquisition
of Voting Securities from Buyer) (collectively, the “Buyer Acquisition
Transactions”), from the requirements of any “moratorium,” “control share,”
“fair price,” “shareholder approval of transactions with interested Persons,”
“affiliate transaction,” “business combination,” or other antitakeover laws and
regulations of any jurisdiction (collectively, the “Takeover Laws”).
     (b) The Company shall use commercially reasonable efforts to cause the
Buyer Acquisition Transactions to be exempt from or not subject to the
Pennsylvania Law; provided that if the Company shall not have otherwise achieved
such exemption or inapplicability prior to December 31, 2006, the Company shall
(after the Closing): (i) take action by the affirmative vote of at least 80% of
the members of the Board to recommend to the shareholders of the Company that
the Charter be amended to provide that the Pennsylvania Law be inapplicable to
the Company (the “Opt Out Proposal”), (ii) call and hold a meeting of the
Company’s shareholders for the purpose of approving the Opt Out Proposal, such
meeting to take place no later than June 30, 2007, (iii) actively solicit
proxies in favor of the Opt Out Proposal, and (iv) if the Opt Out Proposal is
approved by the vote of shareholders of the Company entitled to cast at least a
majority of the votes that all shareholders of the Company are entitled to cast
on the proposal, cause to be filed, within one business day of such approval, an
amendment to the Charter reflecting the amendment so approved.
     (c) After Closing, the Company shall not take any action, including by way
of recapitalization, redemption or repurchase of Common Stock or otherwise that
will require Buyer to comply with the requirements of the Pennsylvania Law.
     (d) Nothing in this Section 5.05 shall require a shareholder vote of the
Company prior to Closing.

44



--------------------------------------------------------------------------------



 



     Section 5.06. Other Defensive Measures. (a) Prior to the Closing Date, the
Company shall take all actions necessary so that the provisions of Articles 8,
11, 15, 16 and 17 of the Charter and Sections 4.03, 4.04, 10.01 and 11.01 of the
Bylaws are rendered inapplicable to, or otherwise consistent with, and unable to
prevent Buyer from exercising its rights under this Agreement or making it more
difficult to obtain the approval of the Board or the shareholders of the Company
than it would be in the absence of such provision, and the Buyer Acquisition
Transactions so long as the Buyer Acquisition Transactions are consummated in
accordance with the terms of this Agreement. For the avoidance of doubt, the
Company shall not be required to take any action that would render such
provisions of the Charter and Bylaws inapplicable to any other transaction
effected by Buyer or to any action that might be taken by any Transferee of any
of the Shares.
     (b) To the extent not taken prior to the date hereof, prior to the Closing
Date, the Company shall take all actions necessary to render the rights issued
pursuant to the terms of the Rights Agreement inapplicable to this Agreement and
the transactions contemplated hereby, including the Buyer Acquisition
Transactions so long as such transactions are consummated in accordance with
this Agreement.
     (c) Prior to the Closing Date, the Company shall take all actions necessary
so that any other Defensive Measures are rendered inapplicable to, or are
otherwise consistent with, and do not prevent Buyer from exercising its rights
under, this Agreement and the transactions contemplated hereby, including the
Buyer Acquisition Transactions, so long as such transactions are consummated in
accordance with this Agreement.
     (d) Provided that Buyer has complied with its obligations under Article 8,
the Company shall not at any time during the term of this Agreement rescind or
otherwise render ineffective any of the actions required to be taken by
Sections 5.04, 5.05 and 5.06, nor will it impose any additional Defensive
Measures applicable to the Buyer Acquisition Transactions.
     (e) From the Closing Date until the termination of this Agreement in
accordance with Section 12.01, the Company shall not take any Defense Removal
Action for the benefit of any Third Party except in connection with a 100%
Acquisition Proposal providing for consideration that consists only of cash
and/or capital stock that is listed and traded on the NYSE, quoted on the NASDAQ
National Market System or on the principal stock exchange of any country that is
a member of the Organization for Economic Cooperation and Development, including
American Depositary Receipts or other similar instruments representing such
capital stock (“Permitted Consideration”) that the Company is permitted to
accept under Article 8 and shall not take any Defense Removal Action for the

45



--------------------------------------------------------------------------------



 



benefit of a Third Party in a manner that is more favorable to such Third Party
than to Buyer.
     (f) Nothing in this Section 5.06 shall require a shareholder vote of the
Company prior to Closing.
     Section 5.07. Regulatory Matters. Notwithstanding any other provision in
this Agreement to the contrary, the Company shall (a) promptly notify Buyer of
any deficiencies at the Company or any depository institution Subsidiary of the
Company that could be expected to affect adversely Buyer’s status as a U.S.
financial holding company (“FHC status”), (b) take all actions that Buyer may
reasonably request and cooperate with Buyer to cause any such deficiencies to be
promptly remedied, and (c) not intentionally engage in any transaction that
would be expected to affect adversely Buyer’s FHC status. The Company shall
comply, and cause any Subsidiary to comply, with all conditions imposed by any
Regulatory Authority (including conditions relating to the divestiture of
impermissible investments) in any order approving the transaction contemplated
by this Agreement and any transaction in which the Company acquires a depositary
institution so long as compliance with such conditions would not reasonably be
expected to have a Material Adverse Effect or be otherwise unreasonably
burdensome.
     Section 5.08. Certain Payments. In the event the Company shall receive any
Termination Fee under the terms of, and as defined in the Independence
Agreement, the Company shall immediately pay 50% of the amount received to Buyer
by wire transfer of immediately available funds to such account of Buyer as
Buyer may designate.
     Section 5.09. FIRPTA. In connection with any disposition by Buyer of any
Common Stock, upon the written request of Buyer the Company shall (a) in
accordance with Treasury Regulation Section 1.897-2, determine whether it is or
has been a “U.S. real property holding corporation” (“USRPHC”) within the
meaning of Section 897 of the Code during the relevant period, and (b) if the
Company so determines that it is not and has not been a USRPHC during such
period, deliver to Buyer a statement to such effect in accordance with Treasury
Regulation Section 1.897-2(g)(1).
ARTICLE 6
Covenants of Buyer
     Buyer agrees that:
     Section 6.01. Confidentiality. Prior to the Closing Date and after any
termination of this Agreement, Buyer and its Affiliates will hold, and will use

46



--------------------------------------------------------------------------------



 



their best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning the
Company or any Subsidiary furnished to Buyer or its Affiliates in connection
with the transactions contemplated by this Agreement, except to the extent that
such information can be shown to have been (a) previously known on a
nonconfidential basis by Buyer, (b) in the public domain through no fault of
Buyer or (c) later lawfully acquired by Buyer from sources other than the
Company or any Subsidiary; provided that Buyer may disclose such information to
its officers, directors, employees, accountants, counsel, consultants, advisors
and agents in connection with the transactions contemplated by this Agreement,
so long as such Persons are informed by Buyer of the confidential nature of such
information and are directed by Buyer to treat such information confidentially.
The obligation of Buyer and its Affiliates to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to preserve the confidentiality of their own
similar information.
     Section 6.02. Right of First Purchase. (a) The Company recognizes that
Buyer and its Affiliates are currently engaged and may in the future engage in
the same or similar activities or lines of business as the Company’s and its
Subsidiaries’ business, which activities or lines of business may compete with
the Company’s and its Subsidiaries’ business, and that Buyer and its Affiliates
will continue in such businesses following the date hereof. Accordingly, subject
only to Section 6.02(b) and the provisions of any employment agreement,
consulting agreement or other written agreement with the Company, Buyer, its
Affiliates, and any agent, representative, officer, director, employee of Buyer
or any of its Affiliates, may engage in, or possess an interest in, other
business ventures of every nature and description, independently or with others,
whether or not such other enterprises shall be in competition with or operating
the same or similar businesses as the Company or any of its Subsidiaries, and no
such Person shall have any obligation or duty to bring business opportunities to
the attention of the Company or any of its Subsidiaries, other than those
business opportunities that were offered to or intended to be directed towards
the Company or its Subsidiaries or were made aware or available to such Person
solely as a result of such Person’s position with, or during the course of the
performance of such Person’s duties to, the Company or any of its Subsidiaries.
     (b From the date hereof until the earliest of (i) the first date upon which
Buyer and its Affiliates no longer Beneficially Own Voting Securities
representing at least 15% of the Total Voting Power, (ii) the date of
consummation by Buyer of any 100% Acquisition Proposal permitted under the terms
of this Agreement and (iii) any termination of this Agreement pursuant to
Section 12.01 (the “First Purchase Period”), Buyer agrees that it will not and
will not permit any of its Affiliates to acquire, directly or indirectly, for
its own

47



--------------------------------------------------------------------------------



 



account, solely or jointly with others, control of any Competing Business
without first offering to the Company the right to acquire such Competing
Business in the manner provided in Section 6.02(c) below.
     (c) If, at any time during the First Purchase Period, Buyer desires to
acquire control of a Competing Business, it shall deliver a written notice to
the Company (the “First Purchase Notice”) identifying the Competing Business and
setting forth, to the extent then known by Buyer, the material terms upon which
such acquisition is proposed to be made. Not later than ten Business Days after
receipt of a First Purchase Notice, the Company shall deliver to Buyer a written
response (a “Purchase Response Notice”) indicating whether the Company desires
to make the proposed acquisition. If the Company expresses an interest in making
the proposed acquisition, Buyer will use all commercially reasonable efforts
(which shall not include the expenditure of monies or the incurrence of
liabilities except to the extent reimbursed or guaranteed by the Company) to
facilitate the acquisition by the Company. If (i) the Company rejects the
acquisition opportunity in the Purchase Response Notice, (ii) the Company
indicates in the Purchase Response Notice an interest in making the proposed
acquisition but fails to enter into a definitive agreement with respect to the
proposed acquisition within 60 days after delivery of the Purchase Response
Notice or (iii) the Company fails to deliver a Purchase Response Notice within
the ten Business Day period specified above, then the Company shall be deemed to
have rejected the opportunity to acquire the Competing Business and Buyer shall
thereafter be free to acquire control of the Competing Business for its own
account.
     Section 6.03. Voting Trust Agreement. At or prior to the Closing, Buyer
shall enter into the Voting Trust Agreement with a financial institution with no
material relationship with Buyer (to act in the capacity of Trustee) selected by
Buyer and approved by the Company (the “Voting Trustee”), which approval shall
not be unreasonably withheld or delayed.
     Section 6.04. Tier 1 Capital; Debt Financing. To the extent that the
aggregate purchase price for the Shares payable at the Closing is less than the
purchase price in the Independence Transaction, Buyer shall purchase, upon the
request of the Company, non-voting preferred shares/Tier 1 qualifying
instruments of the Company (the “Capital Instruments”) and will provide debt
financing to the Company, in each case, on market terms and pricing in effect at
the date of issuance, the proceeds of which will be sufficient to enable the
Company to pay such difference; provided that Buyer shall not be obligated to
purchase Capital Instruments for an aggregate purchase price exceeding
$600 million and Buyer shall not be obligated under this Section 6.04 for any
amount in excess of $1.2 billion.

48



--------------------------------------------------------------------------------



 



ARTICLE 7
Covenants of Buyer and the Company
     Buyer and the Company agree that:
     Section 7.01. Reasonable Best Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, Buyer and the Company will use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under Applicable Laws to
consummate the transactions contemplated by this Agreement, including, without
limitation, all of the Buyer Acquisition Transactions, including (i) preparing
and filing as promptly as practicable with any Governmental Authority or other
third party all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents; (ii) obtaining and maintaining all approvals, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any Governmental Authority or other third party that are
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement, including, without limitation, all of the Buyer Acquisition
Transactions; and (iii) in the case of the Company, using its best efforts to
cause the transactions contemplated by the Independence Agreement to be
consummated pursuant to the terms thereof. The Company and Buyer agree, and the
Company agrees to cause each Subsidiary, to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement, including,
without limitation, all of the Buyer Acquisition Transactions so long as such
transactions are consummated in accordance with this Agreement.
     Section 7.02. Certain Filings. The Company and Buyer shall cooperate with
one another (a) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any material
contracts, in connection with the consummation of the transactions contemplated
by this Agreement, including, without limitation, the Regulatory Approvals and
(b) in taking such actions or making any such filings, furnishing information
required in connection therewith and seeking timely to obtain any such actions,
consents, approvals or waivers.
     Section 7.03. Public Announcements. The parties agree to consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby or by the
Independence Agreement and, except for any press releases and public statements
the making of which may be required by Applicable Law or any listing agreement

49



--------------------------------------------------------------------------------



 



with any national securities exchange, will not issue any such press release or
make any such public statement prior to such consultation.
     Section 7.04. Trademarks. Effective as of the Closing, Buyer shall grant
the Company a royalty-free, non-exclusive, non-transferable license to use the
marks set forth on Schedule 7.04 of the Buyer Disclosure Schedule (collectively
or individually as the context requires, the “Buyer Trademarks”) solely in
connection with the conduct of the business of the Company as conducted as of
the Closing Date (or as otherwise permitted by Buyer in writing) within the
Designated Area until the earlier to occur of any of the following: (a) the
fifth anniversary of the Closing Date, (b) the date on which Buyer and its
Affiliates own less than 15% of the Voting Securities, (c) any breach of any
obligation or covenants of the Company under the Trademark License Agreement or
this Agreement, (d) any termination of this Agreement pursuant to Section 12.01
and (e) any damages are incurred or reasonably expected to be incurred or
suffered by Buyer and its Affiliates in connection with the Trademark License
Agreement or the Company’s use of the Buyer Trademarks. The Company agrees that:
(i) the Buyer Trademarks may be used only in the form and in the manner
stipulated by Buyer and the Company shall conform to and observe such standards
as Buyer from time to time prescribes, (ii) all services performed under the
Buyer Trademarks and all goods to which the Buyer Trademarks are applied shall
at all times be in compliance with applicable laws, and such services performed
or goods supplied shall in each case be effected in a manner so as not to bring
discredit upon the Buyer Trademarks, (iii) any use of the Buyer Trademarks by
the Company shall inure to the benefit of Buyer, and (iv) the Company will
promptly notify Buyer of any action, suit or proceeding asserted or threatened
against the Company or its Affiliates relating to the Buyer Trademarks, use its
best efforts to defend such action, suit or proceeding and permit Buyer to
either (x) control the defense of such action, suit or proceeding or
(y) participate in such defense. In addition, the Company agrees not to do or
permit any act which may directly or indirectly impair or prejudice Buyer’s
right, title or interest in and to the Buyer Trademarks or be detrimental to the
reputation and goodwill of Buyer, including any act which may assist or give
rise to any application to remove or de-register any of the Buyer Trademarks.
These and other terms and conditions shall be set forth in more detail in a
Trademark License Agreement to be entered into between the Company and Buyer on
or before the Closing Date (the “Trademark License Agreement”).
     Section 7.05. Exchange of Management. Each of Buyer and the Company agree
that from the Closing Date until the earlier of (a) termination of this
Agreement pursuant to Section 12.01, (b) the date on which Buyer and its
Affiliates own less than 10% of the Total Voting Power, and (c) a Change in
Control of the Company, it will appoint at least one of the other party’s
employees to at least one position with direct reporting to the department head
within each of its financial control department, internal audit department and
risk management department; provided that the individual or individuals will
not, in any case, be appointed to

50



--------------------------------------------------------------------------------



 



the most senior position in any such department and will be reasonably
acceptable to such appointing party.
     Section 7.06. Public Subsidiary Stock. To the extent requested by either
Buyer or the Company in connection with any Acquisition Proposal by Buyer that
is approved by the Board, Buyer and the Company will negotiate in good faith to
agree upon a structure for such Acquisition Proposal that will result in Persons
other than Buyer holding equity securities representing approximately 10% of the
Voting Power of the Company after giving effect to such Acquisition Proposal
and/or an economic interest in the Company of approximately 10%; provided that
in no event shall this Section 7.06 qualify or modify the provisions of
Article 8.
ARTICLE 8
Investor Related Covenants
     Section 8.01. Standstill. Buyer agrees that, except as contemplated by
Section 8.02, from the date hereof until the earlier of (a) the five year
anniversary of the Closing Date, (b) the date on which the Company either
accepts or enters into an agreement, an agreement in principle or other similar
document with respect to an Acquisition Proposal made by any Person other than
Buyer (or announces an intention to do so), (c) the date on which the Company
rejects or fails to accept a 100% Acquisition Proposal from Buyer that Buyer is
permitted to make under the terms of this Article 8 and that the Company is
required to accept under the terms of this Agreement, or (d) the date of any
breach by the Company or any of its Affiliates of any obligation under this
Agreement as set forth in Sections 8.03 through 8.13 (the earliest of such dates
the “Sale Restriction Termination Date”), Buyer shall not, and shall not permit
its Affiliates to, acting either alone or in concert with any other Person or
Group, directly or indirectly (collectively, the “Restricted Buyer Persons”)
take any of the actions listed in Section 8.01(d) below. Buyer agrees that,
except as contemplated by the Buyer Acquisition Transactions, from the date
hereof until the earlier of (i) the five year anniversary of the Closing Date,
(ii) the date on which the Company consummates an Acquisition Proposal made by a
Person or Group other than Buyer, (iii) the date on which the Company rejects or
fails to accept a 100% Acquisition Proposal from Buyer that Buyer is permitted
to make under the terms of this Article 8 and that the Company is required to
accept under the terms of this Agreement and (iv) the date of any breach by the
Company or any of its Affiliates of any obligation under this Agreement as set
forth in Sections 8.03 through 8.13 (the earliest of such dates, the “Standstill
Termination Date”), the Restricted Buyer Persons shall not take any of the
actions listed in Sections 8.01(a), (b) or (c) below; provided that the
Restricted Buyer Persons shall be bound by the provisions of Section 8.09 after
the Standstill Termination Date. During the periods and to the extent set forth
above, the Restricted Buyer Persons shall not:

51



--------------------------------------------------------------------------------



 



     (a) acquire or offer, seek, propose or agree to acquire, by any means
whatsoever, including by means of any purchase or exchange of shares or any
business combination, Beneficial Ownership of any Voting Securities or any
assets of the Company or any Subsidiary;
     (b) make any Acquisition Proposal;
     (c) commence, engage in, encourage, facilitate or otherwise participate in
any Proxy Solicitation, agree or announce its intention to vote with any Person
engaging in any such solicitation, or seek to influence, advise or direct the
vote of any holder of Voting Securities in connection with any such
solicitation; or
     (d) sell, pledge, encumber or otherwise transfer or agree to transfer (a
“Transfer”), directly or indirectly, any Voting Securities Beneficially Owned by
Buyer or its Affiliates or any Voting Securities held by the Voting Trust except
(i) pursuant to any merger, consolidation, reorganization, recapitalization,
tender offer, exchange offer, or other similar transaction approved by a
majority of Unaffiliated Directors, or a self-tender of the Company, (ii) to an
Affiliate of Buyer who agrees in writing to be bound by the terms of this
Agreement and (iii) pursuant to a bona fide pledge to a financial institution.
Notwithstanding anything in the foregoing to the contrary, it is agreed that the
restrictions set forth in this Section 8.01 will not prevent Buyer or its
Affiliates or its representatives from engaging in brokerage, investment
advisory or management, trust and fiduciary, arbitrage, trading and lending
activities in the normal and usual course of business.
     Section 8.02. Transfer Restrictions. (a) Buyer agrees that, at any time
following the Sale Restriction Termination Date, it will not, and will not
permit its Affiliates to Transfer, or agree to Transfer, directly or indirectly,
any shares of Voting Securities, except:
     (i) to an Affiliate of Buyer who agrees in writing to be bound by the terms
of this Agreement;
     (ii) pursuant to a distribution to the public, registered under the
Securities Act, in which Buyer and its Affiliates use their commercially
reasonable efforts to effect a distribution of such shares of Common Stock in a
manner that would not reasonably be expected to cause a material disruption in
the market for such shares of Common Stock and to minimize the possibility that
any Person who purchases such shares of Common Stock will become the holder of
5% or more of the outstanding shares of Common Stock as a result of such
purchase;

52



--------------------------------------------------------------------------------



 



     (iii) in a sale in the public market, pursuant to Rule 144 of the General
Rules and Regulations of the Securities Act or otherwise in compliance with
applicable securities laws, in which sale Buyer and its Affiliates use their
commercially reasonable efforts to effect such sale or transfer in a manner that
would not reasonably be expected to cause a material disruption in the market
for such shares of Common Stock and to minimize the possibility that any Person
who purchases such shares of Common Stock will become the holder of 5% or more
of the outstanding shares of Common Stock as a result of such purchase;
     (iv) subject to compliance with the Company’s right of first offer set
forth in Section 8.02(b) below and, if applicable, to the Company’s right of
last look set forth in Section 8.02(c), to any Third Party that is not a
Substantial Competitor and is not listed on the prohibited purchaser list
provided pursuant to Section 8.07(f);
     (v) in connection with a merger, consolidation, reorganization,
recapitalization, tender offer, exchange offer, other similar transaction
approved by a majority of Unaffiliated Directors, or a self-tender of the
Company;
     (vi) as a bona fide pledge to a financial institution; or
     (vii) with the prior written consent of the Company.
     (b) (i) If, at any time following the Sale Restriction Termination Date,
Buyer (or any of its Affiliates) desires to Transfer any shares of Common Stock
to any Third Party pursuant to the provisions of Section 8.02(a)(iv), Buyer
shall give notice (an “Offer Notice”) to the Company that Buyer desires to make
such a Transfer and that sets forth the number of shares of Common Stock
proposed to be Transferred by Buyer (the “Offered Securities”), the cash price
per share that Buyer proposes to be paid for such Offered Securities (the “Offer
Price”) and any other material terms sought by Buyer.
     (ii) The giving of an Offer Notice to the Company shall constitute an offer
(the “Offer”) by Buyer to Transfer the Offered Securities to the Company for
cash at the Offer Price and on the other terms set forth in the Offer Notice.
The Company shall have a 30-day period (the “Offer Period”) in which to accept
such Offer as to all of the Offered Securities by giving a notice of acceptance
to Buyer prior to the expiration of such Offer Period. If the Company fails to
notify Buyer prior to the expiration of the Offer Period, it shall be deemed to
have declined such Offer.

53



--------------------------------------------------------------------------------



 



     (iii) If the Company elects to purchase the Offered Securities, the Company
shall purchase and pay, in immediately available funds by wire transfer to an
account of Buyer designated by Buyer, by notice to the Company, for the Offered
Securities within 20 Business Days after the date on which all such Offered
Securities have been accepted; provided that, if the Transfer of such Offered
Securities is subject to any prior regulatory approval, subject to
Section 8.02(b)(iv)(C), the time period during which such Transfer may be
consummated shall be extended until the expiration of five Business Days after
all such approvals shall have been received, but in no event shall such period
be extended for more than an additional 120 days.
     (iv) Upon the earlier to occur of (A) full rejection of the Offer by the
Company, (B) the expiration of the Offer Period without the Company electing to
purchase all of the Offered Securities and (C) the failure to obtain any
required consent or regulatory approval for the purchase of all of the Offered
Securities by the Company within 150 days of full acceptance of the Offer, Buyer
shall have a 60-day period during which to effect a Transfer of any or all of
the Offered Securities on substantially the same or more favorable (as to Buyer)
terms and conditions as were set forth in the Offer Notice at a price not less
than the Offer Price; provided that, if the Transfer is subject to regulatory
approval, such 60-day period shall be extended until the expiration of five
Business Days after all such approvals shall have been received.
     Buyer may Transfer Offered Securities in accordance with this
Section 8.02(b) for consideration other than cash only if Buyer has first
obtained and delivered to the Company a representation in writing that the fair
market value of the non-cash consideration that Buyer proposes to accept as
consideration for such Offered Securities, together with any cash consideration,
is at least equal to 100% of the Offer Price.
     (c) If at any time following the Sale Restriction Termination Date, Buyer
desires to Transfer any shares of Common Stock to any Third Party pursuant to
the provisions of Section 8.02(a)(iv) and the Buyer knows or has reason to know
that after giving effect to such sale the Transferee of such shares will have
Beneficial Ownership of more than 5% of the Voting Securities of the Company,
then after complying with Buyer’s obligations under Section 8.02(b) and after
receiving an offer by a Third Party to purchase the Offered Securities with
respect to which the provisions of Section 8.02(b) were applied but before
consummating any sale of such Offered Securities to such Third Party, Buyer will
give the Company a second right to purchase the Offered Securities in accordance
with the following procedures: After obtaining the Third Party offer, Buyer
shall give the Company written notice of all of the material terms of such offer
and shall provide the Company with a last opportunity to buy such Offered
Securities at the same price and on the same terms set forth in Buyer’s notice.
The Company shall deliver to Buyer a response notice within ten days of receipt
of Buyer’s notice indicating whether the Company desires to purchase all of the
Offered Securities

54



--------------------------------------------------------------------------------



 



at such price and on such terms and conditions. If the Company delivers a notice
indicating a desire to purchase all of the Offered Securities within the ten day
period, then Buyer shall sell such Offered Securities to the Company and the
Company shall purchase such Offered Securities from Buyer at such price and on
such terms. The closing of this sale and purchase shall take place within 20
Business Days after receipt by Buyer of the Company’s response notice. If the
Company rejects the opportunity to buy all of the Offered Securities or fails to
deliver a response notice to Buyer within the ten day period specified above,
then Buyer shall be permitted to consummate the proposed sale with such Third
Party on the terms set forth in Buyer’s notice to the Company or on any other
terms that are less favorable to the Third Party than those set forth in such
notice.
     Section 8.03. Pre-Closing Period. During the Pre-Closing Period the Company
shall not, and shall not permit any of its Subsidiaries or any of its or their
officers, directors, employees, investment bankers, attorneys, accountants,
consultants or other agents or advisors (such Subsidiaries, officers, directors,
employees, investment bankers, attorneys, accountants, consultants, agents and
advisors, collectively, the “Company Representatives”) to, directly or
indirectly:
     (i) solicit, initiate, or take any action to facilitate or encourage the
submission of any Acquisition Proposal by a Third Party or otherwise initiate
any process that is intended to, or is reasonably likely to lead to the making
of an Acquisition Proposal by any Third Party (collectively, “Solicitation
Actions”),
     (ii) enter into or participate in any discussion or negotiations with,
furnish any information relating to the Company or any of its Subsidiaries or
afford any access to the business, properties, assets, books or records of the
Company or any of its Subsidiaries to, otherwise cooperate in any way with, or
knowingly assist, participate in, facilitate or encourage in any manner any
effort by any Third Party that is seeking to make, or has made, an Acquisition
Proposal (collectively, “Solicitation Response Actions”),
     (iii) grant to any Third Party any waiver under or any release or any
standstill or similar agreement or any Defensive Measure or redeem, modify,
repeal or otherwise diminish any Defensive Measure for the benefit of any Third
Party (collectively, “Defense Removal Actions”),

55



--------------------------------------------------------------------------------



 



     (iv) enter into any agreement, agreement in principle, letter of intent,
term sheet or other similar instrument relating to any Acquisition Proposal by
any Third Party (collectively, “Agreement Actions”), or
     (v) agree or commit to take any of the actions described in this
Section 8.03.
     Section 8.04. General Restrictions. (a) Notwithstanding anything to the
contrary contained herein and in addition to any other restrictions set forth
herein, until the earlier of (i) the Standstill Termination Date or (ii) such
time as Buyer and its Affiliates Beneficially Own less than 19.8% of the
outstanding shares of Common Stock, the Company will not and will not permit any
Company Representative to, directly or indirectly, take any of the actions
described in clauses (i) through (v) of Section 8.03 in respect of any
Acquisition Proposal from a Third Party other than a 100% Acquisition Proposal
payable in Permitted Consideration and that is approved by the Board after
compliance with the terms of Article 8, as applicable. For purposes of the
calculations of the percentage of ownership by Buyer and its Affiliates of
outstanding shares of Common Stock effected pursuant to this Section 8.04(a),
shares of Common Stock issued at any time after Closing, to any Person other
than Buyer or any of its Affiliates, shall be excluded from such calculations,
unless Buyer is entitled, pursuant to Section 2.04, to purchase additional
securities of the Company in connection with such issuance, and, in each such
case, until Buyer shall have had the opportunity to exercise its rights to
purchase such additional securities pursuant to Section 2.04 and, in the event
of such exercise, shall have completed such purchase.
     (b) Notwithstanding anything to the contrary contained herein, if the
Company accepts any Acquisition Proposal from Buyer where the consideration
consists, in whole or in part, of securities of Buyer, (i) the Company will be
granted the opportunity, prior to signing a definitive agreement with Buyer, to
perform a customary due diligence review of Buyer, (ii) the definitive agreement
will provide that the Company will have customary access to books, records and
management of Buyer during the period between the signing of the definitive
agreement and closing, (iii) the definitive agreement would include
representations and warranties relating to Buyer that are customary for public
company merger or acquisition agreements and customary conditions including a
material adverse change condition.
     (c) If, after the application of all of the procedures outlined in
Sections 8.03 through 8.08 and compliance by the Company and the Board with the
terms thereof, the Company accepts a Third-Party Acquisition Proposal that it
has the right to accept hereunder, Buyer and its Affiliates will vote all of
their Voting Securities for and against the Third-Party Acquisition Proposal in
the same proportions as votes are cast by shareholders other than Buyer with
respect to such Third-Party Acquisition Proposal.

56



--------------------------------------------------------------------------------



 



     (d) For purposes of this Article 8 (including for purposes of comparing
Acquisition Proposals and determining whether Buyer has matched another
Acquisition Proposal) if any Acquisition Proposal is payable, in whole or in
part in Permitted Consideration other than cash (the “Stock Currency”), the
Stock Currency in such Acquisition Proposal will be valued at the arithmetic
average of the weighted, by reference to daily trading volumes, average closing
prices of such Stock Currency during the 20 trading day period ending prior to
the date of the submission of such Acquisition Proposal to the Company.
     Section 8.05. First Standstill Period. During the First Standstill Period
the following provisions shall apply:
     (a) The Company shall not, and shall not permit any Company Representative
to, take any Solicitation Action, Solicitation Response Action, Defense Removal
Action or Agreement Action except as permitted by Section 8.05(c).
     (b) The Company may, but shall have no obligation to, invite Buyer to make
an Acquisition Proposal and if so invited then, notwithstanding Section 8.01,
Buyer may, but shall have no obligation to, submit an Acquisition Proposal. The
Company may specify in its invitation any terms or conditions which Buyer would
have to satisfy if it were to make an Acquisition Proposal. Both the Company and
Buyer shall have the right, at any time to terminate, for any reason or no
reason, any negotiations or other discussions that result from the Company’s
invitation. Regardless of whether the Company issues an invitation or whether
Buyer makes an Acquisition Proposal, the Company shall continue to be bound by
its obligations under Section 8.05(a).
     (c) If the Company receives an Acquisition Proposal from a Third Party and
the Company has not breached its obligations under Section 8.05(a) (any such
Acquisition Proposal being referred to herein as an “Unsolicited Acquisition
Proposal”), then, subject to compliance with Section 8.04 and Section 8.08 and
after having negotiated in good faith with the Buyer for a period of at least 30
days on an exclusive basis to determine whether it is possible to reach a
mutually acceptable definitive agreement relating to a 100% Acquisition Proposal
by Buyer, then and only then, the Company may, and may permit the Company
Persons to take Solicitation Response Actions, Defense Removal Actions and
Agreement Actions in connection with that Unsolicited Acquisition Proposal;
provided that if the Company takes any Defense Removal Actions or Agreement
Actions with respect to any Unsolicited Acquisition Proposal, the Sale
Restriction Termination Date shall occur immediately. The Company (i) may reject
all Acquisition Proposals made by Third Parties and Buyer but (ii) may not
accept an Unsolicited Acquisition Proposal unless such Unsolicited Acquisition
Proposal is higher than Buyer’s best offer after full compliance with
Section 8.08.

57



--------------------------------------------------------------------------------



 



     (d) If the Company accepts an Acquisition Proposal from Buyer whether as a
result of the invitation process in Section 8.05(b) or otherwise, (i) the
Company shall sign an Exclusive Agreement with Buyer; (ii) the Board will take
all action required by it under the Charter, the Bylaws and Applicable Law to
approve such Exclusive Agreement and will vote to approve Buyer’s Acquisition
Proposal; (iii) the Board will convene a meeting of the Company’s shareholders
and submit Buyer’s Acquisition Proposal to the shareholders for approval;
(iv) subject to its fiduciary duty, the Board will recommend that the
shareholders vote in favor of Buyer’s Acquisition; provided that, if the Board
does not recommend that shareholders vote in favor of the Acquisition Proposal,
the Board will express no opinion on the Acquisition Proposal; (v) Buyer shall
be entitled to vote all of the Voting Securities Beneficially Owned by it (other
than any Voting Securities that may be held by the Voting Trustee) in favor of
Buyer’s Acquisition Proposal; and (vi) a Majority of the Minority Vote shall be
required to approve Buyer’s Acquisition Proposal.
     Section 8.06. Second Standstill Period. During the Second Standstill
Period, the following provisions shall apply:
     (a) The Company shall not, and shall not permit any Company Person to, take
any Solicitation Action, Solicitation Response Action, Defense Removal Action or
Agreement Action except as provided in this Section 8.06.
     (b) Buyer may, at any time in its sole discretion, make a 100% Acquisition
Proposal at any price that is greater than $40 per share of Common Stock (as
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like after the date hereof); provided that, in making any such Acquisition
Proposal, Buyer shall use reasonable best efforts (consistent with Applicable
Law) to do so on a basis that would not require public disclosure of the fact or
terms of the Acquisition Proposal. Upon receipt of any such 100% Acquisition
Proposal, the Company and Buyer shall negotiate in good faith, and on an
exclusive basis, for a period of 30 days to determine whether it is possible to
reach a mutually acceptable definitive agreement relating to the 100%
Acquisition Proposal made by Buyer.
     (c) If the Company and Buyer reach such an agreement, then the provisions
of clauses (B) through (E) in Section 8.06(d) below shall apply to such
agreement. If, during such 30-day period, the Company and Buyer are not able to
reach an agreement, then the Company shall either (i) conduct an Appraisal
Process (as defined below) or (ii) conduct a Third-Party Transaction Market
Check (as defined below).
     (d) If (i) the Company decides to use the Appraisal Process and such
Appraisal Process results in the determination of an appraisal price (the
“Appraisal Price”), and Buyer agrees to pay the higher of the Appraisal Price or

58



--------------------------------------------------------------------------------



 



$40 per share (adjusted as provided above), (ii) the Company selects the
Third-Party Transaction Market Check, and Buyer agrees to pay the higher of
(x) the best price resulting from the Third-Party Transaction Market Check after
giving effect to Buyer’s rights under Section 8.08 or (y) $40 per share
(adjusted as provided above), (iii) the Company and Buyer reach agreement on the
terms of a 100% Acquisition Proposal by Buyer without engaging in an Appraisal
Process or a Third-Party Transaction Market Check or (iv) the Company engages in
an Appraisal Process or a Third-Party Transaction Market Check as permitted
above and Buyer does not match the price resulting from such Appraisal Process
or Third-Party Transaction Market Check but the Board nonetheless accepts a 100%
Acquisition Proposal by Buyer at a price lower than the price resulting from the
Appraisal Process or Third-Party Transaction Market Check, then (A) the Company
and Buyer shall enter into an Exclusive Agreement relating to the 100%
Acquisition Proposal on the terms determined pursuant to clause (i), (ii),
(iii) or (iv) above, as applicable (any such 100% Acquisition Proposal, a
“Second Period Accepted Acquisition Proposal”), (B) the Board will take all
action required of it under the Charter, the Bylaws and Applicable Law to
approve such Exclusive Agreement and will vote to approve the Second Period
Accepted Acquisition, (C) the Board will convene a meeting of the Company’s
shareholders to approve the Second Period Accepted Acquisition Proposal and,
subject to its fiduciary duties, will recommend that the shareholders vote in
favor of the Second Period Accepted Acquisition Proposal; provided that, if the
Board does not recommend that the shareholders vote in favor of Buyer’s 100%
Acquisition Proposal, the Board will express no opinion on the Acquisition
Proposal, (D) Buyer shall be entitled to vote all of the Voting Securities
Beneficially Owned by it (other than any such Voting Securities as may be held
by the Voting Trustee) in favor of the Second Period Accepted Acquisition
Proposal, and (E) a vote in favor of the Second Period Accepted Acquisition
Proposal by the holders of (x) a majority of all outstanding Voting Securities
and (y) by the holders of a majority of the Voting Securities held by persons
other than Buyer and its Affiliates that are present and voting at the meeting
(a “Majority of the Minority Vote”) shall be required to approve such 100%
Acquisition Proposal.
     (e) For purposes of this Agreement, “Appraisal Process” means taking the
following steps: (1) the Company shall notify Buyer no later than ten Business
Days after completion of the 30-day exclusive negotiating period referenced in
Section 8.06(b) no later than ten Business Days after delivery of the notice of
the Company’s intention, the Unaffiliated Directors will select and identify to
Buyer an internationally recognized investment banker or appraiser (the “First
Appraiser”) and Buyer will select and identify to the Company a different
internationally recognized investment banker or appraiser (the “Second
Appraiser”), (3) the date on which both the First Appraiser and the Second
Appraiser have been selected and identified will be considered to be the “Start
Date” (4) the Company and Buyer will cooperate with the First Appraiser and the

59



--------------------------------------------------------------------------------



 



Second Appraiser and will share with each of such appraisers all information
relevant to a valuation of the Company, (5) within 30 Business Days after the
Start Date, the First Appraiser and the Second Appraiser will each determine its
preliminary view of the Fair Market Value of the Company (as defined below) and
will consult with each other with respect to their respective preliminary
values, (6) on or prior to the 45th Business Day after the Start Date, the First
Appraiser and the Second Appraiser will each render to the Board and the Buyer
their respective written reports on the Fair Market Value of the Company;
provided that if either the First Appraiser, the Second Appraiser or the Third
Appraiser (as defined below), if any, delivers a range of values rather than a
specific value, then that appraiser’s Fair Market Value of the Company shall be
deemed to be the midpoint of the range specified by such appraiser, (7) if the
higher of the two Fair Market Values of the Company determined (or deemed to be
determined pursuant to the proviso set forth in clause (6) above) by the First
Appraiser or Second Appraiser (the “High Value”) is not more than 110% of the
lower of the two Fair Market Values of the Company determined (or deemed to be
determined pursuant to the proviso in clause (6) above) by the First Appraiser
and the Second Appraiser (the “Low Value”), then, the Fair Market Value of the
Company determined by such appraisers will be the average of the High Value and
the Low Value, (8) if the High Value is more than 110% of the Low Value, then,
not more than 60 Business Days after the Start Date, the First Appraiser and the
Second Appraiser will together designate another internationally recognized
investment banker or appraiser that has no current material business
relationship with either the Company or Buyer (the “Third Appraiser”), who will
not be informed of the value determined (or deemed to be determined pursuant to
the proviso in clause (6) above) by the First Appraiser and Second Appraiser,
(9) the Third Appraiser will make a determination of the Fair Market Value of
the Company and deliver its written report to the Unaffiliated Directors and
Buyer (the “Third Value”) not more than 30 Business Days after the Third
Appraiser is designated, (10) if the Third Value is within the middle one third
of the range of values between the High Value and the Low Value (the
“Mid-Range”), the Fair Market Value of the Company will be the Third Value, and
(11) if the Third Value does not fall within the Mid-Range, the Fair Market
Value of the Company will be the average of (A) the Third Value and (B) either
(x) the High Value or (y) the Low Value, whichever is closest to the Third
Value; provided that the Fair Market Value of the Company shall not be less than
the Low Value nor greater than the High Value.
     (f) For purposes of this Agreement “Fair Market Value of the Company” means
the price that would be paid for all of the Company’s capital stock by a willing
buyer to a willing seller, in an arm’s length transaction, as if the Company did
not have a shareholder owning 10% or more of the outstanding Common Stock and
the buyer was acquiring all of such Company’s capital stock, and assuming that
the Company was being sold in a manner designed to attract all

60



--------------------------------------------------------------------------------



 



possible participants to the sales process (including Buyer), and to maximize
shareholder value, with both buyer and seller in possession of all material
facts concerning the Company and its business; provided that, in all cases,
(i) the Fair Market Value of the Company will include a control premium and
there will be no minority illiquidity discount, (ii) the Fair Market Value of
the Company shall be determined on the assumption that in a competitive
acquisition market with Buyer and other prospective buyers, the Company would be
at least as valuable to other prospective buyers as to Buyer, (iii) the Fair
Market Value of the Company will take into consideration (xx) the trading
activity (volume and price) and history of the Company’s stock, and (yy) the
Company’s most recent “unaffected” public market stock price, (iv) in making the
determination of Fair Market Value of the Company, there will be no discount
included in any valuation of the Company due to the fact that there may be few
potential buyers for the Company due to any real or perceived restrictions
placed on the Company because of this Agreement (including Buyer’s right of last
look) or the fact that Buyer owns more than 10% of the outstanding Common Stock
of the Company; and provided further that no solicitation of Third Parties shall
be permitted in determining Fair Market Value of the Company. Upon the final
determination of the Fair Market Value of the Company in accordance with this
Section, Buyer shall have 15 Business Days to revise its previously submitted
100% Acquisition Proposal so that the purchase price contained therein, as so
revised, meets or exceeds the higher of (i) Fair Market Value of the Company
determined in accordance with this Section 8.06 and (ii) $40 per share.
     (g) For purposes of this Agreement “Third-Party Transaction Market Check”
means the solicitation from Third Parties of firm offers with respect to a 100%
Acquisition Proposal which process shall not take longer than 60 days and which
will require all such Third Parties approached to sign customary confidentiality
and standstill agreements.
     (h) If the Company receives an Unsolicited Acquisition Proposal at any time
before Buyer makes a 100% Acquisition Proposal permitted under Section 8.06(b),
the Company shall deliver to Buyer a written notice indicating that it has
received such Unsolicited Acquisition Proposal, identifying all material terms
of such Unsolicited Acquisition Proposal and stating that, as a result thereof,
Buyer has a right to make a 100% Acquisition Proposal to the Company as
contemplated by Section 8.06(b). If, within ten Business Days after receipt of
such notice, Buyer submits a 100% Acquisition Proposal at a price per share in
excess of $40 (adjusted as provided above), the Company shall be obligated to
complete the procedure contemplated by Section 8.06(b) through (d) in its
entirety before taking any Solicitation Response Action, Defense Removal Action
or Agreement Action with respect to the Unsolicited Acquisition Proposal. In the
event that either (i) Buyer does not submit a 100% Acquisition Proposal during
such ten Business Day period or (ii) Buyer does submit a 100% Acquisition
Proposal during such period and the application of the procedure set forth in
Section

61



--------------------------------------------------------------------------------



 



8.06(b) does not result in a Second Period Accepted Acquisition Proposal and the
Company shall have complied with Sections 8.04, 8.06(h) and 8.08 then, and only
then, shall the Company be permitted to take any Solicitation Response Action,
Defense Removal Action or Agreement Action in connection with any Unsolicited
Acquisition Proposal; provided that the Company shall not be permitted to take
any such actions unless (x) the Unsolicited Acquisition Proposal is at a price
in excess of $40 per share (adjusted as provided above) and (y) the Company has
given effect to Buyer’s rights under Section 8.08. If the application of the
procedure set forth in Section 8.06(b) through (d) results in a Second Period
Accepted Acquisition Proposal, then the Company and Buyer shall take the actions
in respect thereof contemplated by Section 8.06(d)(A) through (E). For the
avoidance of doubt, in no event shall the Company be required to accept any 100%
Acquisition Proposal from Buyer or any Third Party during the Second Standstill
Period at a price less than $40 per share (adjusted as provided above).
     (i) If Buyer makes an Acquisition Proposal under this Section 8.06 and the
Company fulfills all of its obligations under this Section 8.06 but the
application of all of the provisions hereof does not result in the acceptance of
an Acquisition Proposal by the Company, the Buyer shall have the right to
initiate the process contemplated by this section by making an Acquisition
Proposal only one more time during the Second Standstill Period.
     Section 8.07. Third Standstill Period. During the Third Standstill Period,
the following provisions shall apply:
     (a) Except as permitted pursuant to Section 8.07(b) or Section 8.07(d), the
Company shall not, and shall not permit any Company Representative to, take any
Solicitation Action, Solicitation Response Action, Defense Removal Action or
Agreement Action.
     (b) Buyer may, at any time and in its sole discretion, make a 100%
Acquisition Proposal; provided that, in making any such 100% Acquisition
Proposal, Buyer shall use reasonable best efforts (consistent with Applicable
Law) to do so on a basis that would not require public disclosure of the fact or
terms of the 100% Acquisition Proposal. Upon receipt of any such 100%
Acquisition Proposal, the Company shall have the right, in its sole discretion,
and exercisable by delivering written notice to Buyer no later than ten Business
Days after receipt of Buyer’s 100% Acquisition Proposal to require that Buyer
delay making its Acquisition Proposal for a period of up to 270 days and, if the
Company makes such request Buyer shall withdraw its request and shall not make
another Acquisition Proposal until the end of such 270-day period (or such
shorter period as the Company may have requested) (the “Company Deferral
Period”); provided that (i) the Company shall only be entitled to exercise this
right once during the Third Standstill Period, (ii) the Company Deferral Period
shall not in any event extend beyond the date that is three months from the end
of the Third

62



--------------------------------------------------------------------------------



 



Standstill Period, and (iii) if the Company exercises this right at a time
during the Third Standstill Period when either the deferral requested will not
expire until after the expiration of the Third Standstill Period, or after the
end of the Company Deferral Period there shall remain less than six months in
the Third Standstill Period, then, at Buyer’s request, the Third Standstill
Period shall be extended to the date which is six months after the expiration of
the Company Deferral Period.
     (c) Upon the receipt of any 100% Acquisition Proposal after the expiration
of the Company Deferral Period or as to which no deferral is requested, the
Company and Buyer shall negotiate in good faith, and on an exclusive basis, for
a period of 90 days to determine if it is possible to reach a mutually
acceptable definitive agreement relating to the 100% Acquisition Proposal made
by Buyer. If the Company and Buyer reach such an agreement then the provisions
of clauses (B) through (E) below shall apply to such Agreement. If, during such
90 day period, the Company and Buyer are not able to reach an agreement then the
Company shall either (i) conduct an Appraisal Process and, as a result thereof
determine the Appraisal Price or (ii) conduct a Third-Party Transaction Market
Check. If (i) the Company uses the Appraisal Process and Buyer matches the
Appraisal Price, (ii) the Company selects the Third-Party Transaction Market
Check and Buyer matches the best price resulting from such Third-Party
Transaction Market Check, (iii) the Company and Buyer reach agreement on the
terms of a definitive agreement without engaging in an Appraisal Process or a
Third-Party Market Transaction Check or (iv) the Company engages in either an
Appraisal Process or a Third-Party Transaction Market Check, Buyer does not
match the Appraisal Price or the best price resulting from the Third-Party
Transaction Market Check, as applicable, but the Board nonetheless accepts
Buyer’s 100% Acquisition Proposal, (A) the Company and Buyer shall enter into an
Exclusive Agreement relating to the 100% Acquisition Proposal on the terms
determined pursuant to clause (i), (ii), (iii) or (iv), as applicable (any such
Acquisition Proposal, a “Third Period Accepted Acquisition Proposal”), (B) the
Board will take all action required of it under the Charter, the Bylaws and
Applicable Law to approve such Exclusive Agreement and will vote to approve the
Third Period Accepted Acquisition Proposal, (C) the Board will convene a meeting
of the Company’s shareholders to approve such Third Period Accepted Acquisition
Proposal and, subject to its fiduciary duties, will recommend that the
shareholders vote in favor of such Third Period Accepted Acquisition Proposal;
provided that if the Board does not recommend that the shareholders vote in
favor of Buyer’s 100% Acquisition Proposal, the Board will express no opinion on
the Acquisition Proposal, (D) Buyer shall be entitled to vote all of the Voting
Securities Beneficially Owned by it (other than any such Voting Securities as
may be held by the Voting Trustee) in favor of such Third Period Accepted
Acquisition Proposal, and (E) a vote in favor of such Third Period Accepted
Acquisition Proposal by the holders of (x) a majority of all outstanding Voting

63



--------------------------------------------------------------------------------



 



Securities and (y) a Majority of the Minority Vote shall be required to approve
such Third Period Accepted Acquisition Proposal.
     (d) The Company shall have a right at any time during the Third Standstill
Period to initiate a process intended to, or reasonably likely to lead to, the
making of an Acquisition Proposal by a Third Party or otherwise take a
Solicitation Action provided that it first follows the following procedure.
First, the Company must deliver to Buyer a written notice inviting Buyer to make
a 100% Acquisition Proposal. Buyer shall have the same deferral rights with
respect to the Company’s invitation as the Company has with respect to Buyer’s
Acquisition Proposal under Section 8.07(b). If, within ten Business Days after
the end of any deferral period not exceeding 270 days selected by Buyer (the
“Buyer Deferral Period”) or within ten Business Days after receipt of the
Company’s invitation if Buyer does not exercise its deferral rights, Buyer makes
a 100% Acquisition Proposal, then the provisions of Sections 8.07(b) and 8.07(c)
shall apply. If Buyer does not make an Acquisition Proposal within such ten-day
period, then, and only then, and subject to Section 8.04 and Section 8.08, the
Company shall be permitted to take Solicitation Actions, Solicitation Response
Actions, Defense Removal Actions and Agreement Actions in connection with any
100% Acquisition Proposal from any Third Party.
     (e) If the Company receives an Unsolicited Acquisition Proposal at any time
(i) before Buyer makes (taking into account any deferral right exercised by the
Company) a 100% Acquisition Proposal permitted under Section 8.07, (ii) before
the Company delivers any notice under Section 8.07(d) or (iii) after the
delivery by the Company of the notice contemplated by Section 8.07(d) but before
the expiration of the ten Business Day time period during which Buyer may
respond to such notice, then in such event, the Company shall deliver to Buyer a
written notice indicating that it has received such Unsolicited Acquisition
Proposal, identifying all material terms of such Unsolicited Acquisition
Proposal and stating that, as a result thereof, Buyer has a right to make a 100%
Acquisition Proposal to the Company as contemplated by Section 8.07(b). If,
within ten Business Days after receipt of such notice, Buyer submits a 100%
Acquisition Proposal, the Company and Buyer shall be obligated to complete the
procedure contemplated by Section 8.07(b) and 8.07(c) in its entirety. Only in
the event either that (i) Buyer does not submit a 100% Acquisition Proposal
during such ten Business Day period or (ii) Buyer does submit a 100% Acquisition
Proposal during such period and the application of the procedure set forth in
Section 8.07(b) and 8.07(c) does not result in a Third Period Accepted
Acquisition Proposal, then, and only then, shall the Company be permitted to
take any Solicitation Response Action, Defense Removal Action or Agreement
Action in connection with such Unsolicited Acquisition Proposal. If the
application of the procedure set forth in Section 8.07(b) and 8.07(c) results in
a Third Period Accepted Acquisition Proposal, then the Company and Buyer shall
take the

64



--------------------------------------------------------------------------------



 



actions in respect thereof contemplated by clauses (A) through (E) of
Section 8.07(c).
     (f) Within 30 days of the earlier to occur of the Standstill Restriction
Termination Date and the Sale Restriction Termination Date, the Company shall
deliver to Buyer a list of prohibited purchasers containing no more than five
prohibited purchasers as contemplated by Section 8.02.
     Section 8.08. First Look and Last Look Rights. (a) Notwithstanding anything
to the contrary in this Agreement, from the date hereof until the earlier of
(i) the end of the Third Standstill Period or (ii) the date on which the Company
consummates an Acquisition Proposal made by a Person or Group other than Buyer,
the Company shall notify Buyer promptly (but in no event later than 24 hours)
after receipt by the Company (or any Company Representative) of any Acquisition
Proposal, any indication that a Third Party is considering making an Acquisition
Proposal or of any request for information relating to the Company or any of its
Subsidiaries or for access to the business, properties, assets, books or records
of the Company or any of its Subsidiaries by any Third Party that may be
considering making, or has made, an Acquisition Proposal. The Company shall
provide such notice orally and in writing (the “Acquisition Proposal Notice”)
and shall identify the Third Party making, and the terms and conditions of, any
such Acquisition Proposal, indication or request. The Company shall keep Buyer
fully informed, on a current basis, of the status and details of any such
Acquisition Proposal, indication or request.
     (b) Upon the receipt by Buyer, at any time during the First Standstill
Period, the Second Standstill Period or the Third Standstill Period, of any
Acquisition Proposal Notice, Buyer shall have, in addition to the specific
rights set forth in Sections 8.05, 8.06 and 8.07 and after the application
thereof, the exclusive right to negotiate with the Company with respect to the
100% Acquisition Proposal for a period of 30 days. During such 30-day period,
the Company may not take any Solicitation Response Actions, Defense Removal
Actions or Agreement Actions in connection with Acquisition Proposals made by
Persons other than Buyer. At the end of such 30-day period, if Buyer has not
made a 100% Acquisition Proposal that is at least as favorable to the
stockholders of the Company (other than Buyer) as the unsolicited 100%
Acquisition Proposal, the Company may take Solicitation Response Actions in
connection with such unsolicited 100% Acquisition Proposal but only concurrently
with providing Buyer written notice advising Buyer that it intends to take such
actions. The Company shall continue to advise Buyer after taking such actions.
If the Company subsequently intends to take a Defense Removal Action or an
Agreement Action concerning such unsolicited 100% Acquisition Proposal, the
Company shall notify Buyer promptly of its intention to take such action,
attaching the most recent version of the relevant agreement, agreement in
principle, letter of intent, term sheet or similar instrument (or a description
of all material terms and conditions thereof), and shall not enter into any such
agreement, letters, term sheets or instruments with any Person unless Buyer has

65



--------------------------------------------------------------------------------



 



failed to make a 100% Acquisition Proposal that is at least as favorable to the
stockholders of the Company as the 100% Acquisition Proposal (or description
thereof) delivered to Buyer within 30 days. If Buyer has made such a 100%
Acquisition Proposal within such 30-day period, then (A) Buyer and the Company
shall enter into an Exclusive Agreement with respect to such proposal, (B) the
Board will take all action required of it under the Charter, the Bylaws and
Applicable Law to approve such Exclusive Agreement and vote to approve such
proposal, (C) the Board will convene a meeting of the Company’s shareholders to
approve such proposal and, subject to its fiduciary duties, will recommend that
the shareholders vote in favor of such proposal; provided that if the Board does
not recommend that the shareholders vote in favor of Buyer’s 100% Acquisition
Proposal, the Board will express no opinion on the Acquisition Proposal,
(D) Buyer shall be entitled to vote all of the Voting Securities Beneficially
Owned by it (other than any such Voting Securities as may be held by the Voting
Trustee) in favor of such proposal, and (E) a vote in favor of such proposal by
the holders of (x) a majority of all outstanding Voting Securities and (y) a
Majority of the Minority Vote shall be required to approve such proposal. For
the avoidance of doubt, in no event shall the Company be required to accept any
100% Acquisition Proposal from Buyer or any Third Party during the Second
Standstill Period at a price less than $40 per share (adjusted as provided
above).
     Section 8.09. Post-Standstill Period. During the period commencing on the
day after the last day of the Standstill Period and ending on the first day on
which Buyer and its Affiliates no longer Beneficially Own 10% of the outstanding
Common Stock and no representative of Buyer is a member of the Board (the
“Post-Standstill Period”), Buyer shall not, and shall not permit any of its
Affiliates to, take any Hostile Action.
     Section 8.10. Tender Offer Option. If, but only if, the Board breaches its
commitments under Sections 8.04, 8.05, 8.06, 8.07 or 8.08 to approve the
Exclusive Agreements referred to therein and to cause such Exclusive Agreements
to be executed by the Company to take all action required of it under the
Charter, the Bylaws and Applicable Law to approve such Exclusive Agreement, to
vote in favor of a Buyer Acquisition Proposal that is required to be accepted by
the Company in accordance with the terms of such sections, to convene a meeting
of the Company’s shareholders to approve such a Buyer Acquisition Proposal and,
subject to its fiduciary duty, to recommend that the shareholders of the Company
vote in favor of such Buyer Acquisition Proposal, then Buyer shall be permitted
to commence a tender offer for shares of the Common Stock; provided that (a) the
offer price and consideration in such tender offer shall be the same (both in
amount and in form of consideration) as the price that would otherwise have been
reflected in the Exclusive Agreement contemplated by the terms of Sections 8.05,
8.06, 8.07 or 8.08, as the case may be, (b) the offer shall be an offer for all
of the outstanding shares of Common Stock, (c) the offer shall be subject to the
requirement that holders of at least a

66



--------------------------------------------------------------------------------



 



majority of the outstanding shares not owned by Buyer tender their shares in the
offer and (d) subject to obtaining any required approval of the Board, the offer
will obligate Buyer, after completion of the tender offer, to complete a merger
in which all holders of Common Stock who did not tender in the offer will
receive the same price and consideration per share (both in amount and in form
of consideration) as the price and consideration per share paid in the offer.
     Section 8.11. Board Representation. (a) Upon the Closing, the Company shall
increase the size of the Board by two directors so that upon such increase,
(i) the Board shall consist of ten Directors (taking into account the closing
under the Independence Transaction) and (ii) the Board shall elect as directors
to fill these two vacancies two persons designated by Buyer who shall be
reasonably acceptable to the Company and to the Board. Subject to
Section 8.11(b) below, one such person shall serve as a director in the class of
directors whose term expires in 2007 and the other such person shall serve as a
director in the class of directors whose term expires in 2008.
     (b) So long as Buyer and its Affiliates Beneficially Own at least 19.8% and
not more than 24.9% of the outstanding shares of Common Stock, the Company shall
continue to nominate and recommend for election two persons designated by Buyer
to serve as directors on the Board who shall be nominated to serve in the
respective class of their respective predecessors; provided that, upon any
increase in the size of the Board, the Board shall elect as directors to fill
such newly created vacancies persons designated by Buyer in sufficient number so
that the number of directors serving on the Board who have been designated by
Buyer shall in no event represent less than 20% or more than 25% of the total
number of directors, and the Company shall continue to nominate and recommend
for election such persons designated by Buyer. So long as Buyer and its
Affiliates Beneficially Own less than 19.8% but more than 10% of the outstanding
shares of Common Stock, the Company shall continue to nominate and recommend for
election one person designated by Buyer to serve as a director on the Board. If
Buyer and its Affiliates beneficially own more than 24.9% of the outstanding
shares of Common Stock and Buyer has not breached any of its obligations
hereunder, Buyer shall be entitled to Board representation proportional to its
ownership. Upon the death, disability, retirement, resignation or other removal
of a director designated by Buyer, the Board shall elect as a director to fill
the vacancy so created a person designated by Buyer to fill such vacancy. For
purposes of the calculations of the percentage of ownership by Buyer and its
Affiliates of outstanding shares of Common Stock effected pursuant to this
Section 8.11(b), shares of Common Stock issued at any time after Closing, to any
Person other than Buyer or any of its Affiliates, shall be excluded from such
calculations, unless Buyer is entitled, pursuant to Section 2.04, to purchase
additional securities of the Company in connection with such issuance, and, in
each such case, until Buyer shall have had the opportunity to exercise its
rights to purchase such additional securities pursuant to Section 2.04 and, in
the event of

67



--------------------------------------------------------------------------------



 



such exercise, shall have completed such purchase. Under the circumstances
described in this paragraph in which Buyer is not entitled to designate persons
to serve as directors on the Board, Buyer shall cause such designated persons to
resign as members of the Board.
     (c) Promptly following the Closing, the Company shall appoint at least one
of the directors designated by Buyer to each committee of the Board; provided
that a director designated by Buyer shall not be appointed to a committee of the
Board if counsel to the Company advises the Company and Buyer that the
appointment of such designee to a committee of the Board would violate
Applicable Law, any rule or regulation of a stock exchange on which the
Company’s Common Stock is listed or the Company’s written “Corporate Governance
Guidelines” and committee charters (true and complete copies of which have been
provided to Buyer) as in effect on the date hereof (with such amendments as are
required by Applicable Law or approved by the affirmative vote of the Board
including at least one director designated by Buyer). To the extent no director
designated by Buyer is permitted to serve on a particular committee under
Applicable Law, such rules and regulations or charter, the Company shall take
all necessary action to permit a director to attend each meeting of such
committee as a non-voting observer to the extent permitted by Applicable Law or
such rules and regulations.
     (d) Promptly following the Closing, the Company shall appoint at least one
of the directors designated by Buyer to the Board of Directors of the Bank to
serve as long as Buyer is entitled to designate one or more persons to serve on
the Board.
     (e) Upon the Closing, Buyer shall appoint the Chief Executive Officer of
the Company to the Board of Directors of Buyer. Upon the death, disability,
retirement, resignation or other removal of any person from the position as
Chief Executive Officer of the Company, the Company shall cause such person to
resign, or Buyer shall remove such person, as applicable, from the Board of
Directors of Buyer and the successor Chief Executive Officer of the Company (if
reasonably acceptable to Buyer) shall thereafter be appointed to the Board of
Directors of Buyer. The obligations of Buyer under this Section 8.11(e) shall
terminate upon the earlier of (i) Buyer owning less than 10% of the outstanding
shares of Common Stock and (ii) the Company breaching any of its obligations or
covenants under this Agreement. Under the circumstances described in clauses
(i) and (ii) in the immediately preceding sentence, the Company shall cause its
Chief Executive Officer to resign as a director of the Board of Directors of
Buyer and such person shall no longer serve as a director of the Board of
Directors of Buyer.
     Section 8.12. Approval Rights. From the Closing Date until the expiration
of the Standstill Period, each of the following actions of the Board shall

68



--------------------------------------------------------------------------------



 



require the affirmative vote of the Board, such approval to include the
affirmative vote or consent of at least one of the directors designated by
Buyer:
     (a) Removal of the Chief Executive Officer of the Company; provided that
the Board shall consult with Buyer in good faith before selecting any new chief
executive officer and the chief executive officer selected by the Board must be
reasonably acceptable to Buyer;
     (b) Expansion in the size of the Board to over 12 directors; and
     (c) Any amendments to the Bylaws other than modifications referred to in
Section 8.13 effected in order to give effect to the terms set forth in this
Section 8.12.
     Section 8.13. Certain Actions. The Company and the Board shall, from the
date hereof until the termination of this Agreement pursuant to Section 12.01,
take or cause to be taken all lawful action necessary or appropriate, including,
without limitation, by modifying the bylaws or other organizational documents of
the Company or any Company Subsidiary to ensure that at all such times the
provisions of the bylaws and of any organizational documents of the Company and
any applicable Company Subsidiary (a) facilitate and do not at any time conflict
with any provision of this Agreement, including Sections 8.05 and 8.06 and
(b) permit Buyer to receive the benefits to which Buyer is entitled under this
Agreement, including Sections 8.05 and 8.06.
     Section 8.14. Voting Arrangements. (a) In addition to the provisions of
Section 8.04(d), provided that the Company has not breached any of its
obligations set forth in Section 8.11, during the period commencing on the PA
Law Termination Date and ending on the Standstill Termination Date, Buyer shall
vote and cause to be voted all Voting Securities (other than any Voting
Securities deposited with the Voting Trustee) Beneficially Owned by Buyer and
its Affiliates (i) for persons nominated and recommended by the Board for
election as directors of the Board (so long as Buyer’s designees have been
nominated and recommended) and against any person nominated for election as a
director by any other Person and (ii) as directed by the Board with respect to
an Acquisition Proposal (other than an Acquisition Proposal made by Buyer)
opposed by the Board; provided that Buyer shall vote its Voting Securities in
connection with an Acquisition Proposal by a Third Party in proportion to the
votes cast by shareholders of the Company other than Buyer, its Affiliates or
the Voting Trustee to the extent provided in Section 8.04(c) and otherwise may
vote its Voting Securities against an Acquisition Proposal by a Third Party that
the Board recommends to shareholders.

69



--------------------------------------------------------------------------------



 



     (b) Except as provided in Section 8.14(a), Buyer and its Affiliates may
vote all of their Voting Securities (other than any Voting Securities deposited
with the Voting Trustee) in their sole discretion.
ARTICLE 9
Post Acquisition Covenants
     Section 9.01. Company Headquarters. The Company agrees to maintain the
headquarters office of the Company in the city in which it is located as of the
date of this Agreement or in another location mutually agreed by the Company and
Buyer until at least the earlier of (a) the date of acquisition by Buyer of all
the Voting Securities of the Company, (b) the date of termination of this
Agreement pursuant to Section 12.01 or (c) a Change in Control of the Company
(other than as a result of an acquisition by Buyer of all the Voting Securities
of the Company). Buyer agrees that, if it acquires 100% of the Voting Securities
of the Company, Buyer will maintain the headquarters office of the Company in
its present or in another location reasonably acceptable to Buyer and the
Incumbent Directors for a period of five years after completion of such
acquisition.
     Section 9.02. The Company Board. (a) Subject to any requirement for
shareholder approval to increase the size of the Board to the number required to
give effect to this Section 9.02, promptly after any consummation of any 100%
Acquisition Proposal by Buyer, Buyer will cause the Company and the Board to
take such action as may be required to increase the size of the Board to a
number of members such that (i) all of the individuals who are members of the
Board at the time of the consummation of the 100% Acquisition Proposal (the
“Incumbent Directors”) may continue to be members of the Board and
(ii) individuals designated or nominated by Buyer shall constitute a majority
(or, if at such time under the terms of the Charter or Bylaws or under
Applicable Law, any higher percentage of the members of the Board is required to
take any Board action, then such that the number of the individuals designated
or nominated by Buyer constitutes that higher percentage of the Board members).
For a period of ten years after consummation of the 100% Acquisition Proposal by
Buyer, subject to Applicable Law, Buyer will continue to nominate Incumbent
Directors (or successors selected by Incumbent Directors) for reelection to the
Board upon the expiration of the term of office of any Incumbent Director and
will vote all Voting Securities held by it in favor of the election of the
Incumbent Director so nominated.
     (b) The Incumbent Directors (other than those designated by Buyer) shall
have the right to enforce, including by specific performance as set forth in
Section 13.12, the Obligations of Buyer set forth in this Article 9 with respect
to the Company after the consummation of the 100% Acquisition Proposal by Buyer.

70



--------------------------------------------------------------------------------



 



     Section 9.03. Exclusive Acquisition Vehicle. Following the acquisition by
Buyer of 100% of the Voting Securities of the Company, subject to Applicable
Law, the Buyer will contribute to the Company any businesses in the U.S. and its
territories that Buyer or its Affiliates may have acquired since the Closing
Date, and for a period of ten years after the acquisition by Buyer of 100% of
the Voting Securities of the Company, the Company shall be the exclusive vehicle
for acquisitions by Buyer and its Affiliates in the U.S.; provided that, if such
contribution to the Company or acquisition by the Company would cause materially
adverse tax consequences for Buyer, Buyer and the Company will work together to
find a solution so the contribution or acquisition can be done to or by the
Company without creating materially adverse tax consequences for Buyer.
     Section 9.04. Change in Control. Notwithstanding the other provisions of
this Article 9, at any time after consummation of a 100% Acquisition Proposal by
Buyer, Buyer’s obligations under Sections 9.01, 9.02 and 9.03 shall expire at
such time, if any, as Buyer no longer owns at least a majority of the Company’s
Voting Securities or if Buyer’s representatives no longer constitute a majority
of the members of the Board.
ARTICLE 10
Conditions to Closing
     Section 10.01. Conditions to Obligations of Buyer and the Company. The
obligations of Buyer and the Company to consummate the Closing are subject to
the satisfaction of the following conditions:
     (a) No provision of any Applicable Law shall prohibit the consummation of
the Closing.
     (b) All actions by or in respect of or filings with any Governmental
Authority required to permit the consummation of the Closing shall have been
taken, made or obtained, including the approval of the Bank of Spain, the
approval of the Federal Reserve Board under Section 4(j) of the BHC Act and any
change-in-control filings with any state insurance regulatory authority, and no
approval shall contain any condition or requirement that would reasonably be
expected to have a Material Adverse Effect or Buyer Material Adverse Effect.
     (c) All of the conditions to closing under the Independence Agreement shall
have been satisfied or waived (with the consent of Buyer to the extent any such
waiver was granted by the Company) in accordance with the terms of the
Independence Agreement such that the closing of the transactions contemplated by
this Agreement and the closing of the

71



--------------------------------------------------------------------------------



 



transactions contemplated by the Independence Agreement shall occur
substantially simultaneously.
     Section 10.02. Conditions to Obligation of Buyer. The obligation of Buyer
to consummate the Closing is subject to the satisfaction of the following
further conditions:
     (a) the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date other than its obligations under Section 5.01(b);
     (b) the Company shall have performed all of its obligations under
Section 5.01(b) except to the extent that its failure to do so would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and
     (c) the representations and warranties of the Company contained in this
Agreement and in any certificate or other writing delivered by the Company
pursuant hereto shall be true in all respects at and as of the Closing Date as
if made at and as of such time (unless any such representation and warranty
speaks as of an earlier specified date, in which event such representation and
warranty shall be true in all respects as of such specified date); provided,
however, that for purposes of determining the satisfaction of this condition, no
effect shall be given to any exception in such representations and warranties
(other than the representation and warranty set forth in Section 3.09(a))
relating to materiality or a Material Adverse Effect; and provided further, that
for purposes of this condition, such representations and warranties (other than
the representation and warranty set forth in Section 3.09(a), which shall be
true in all respects) shall be deemed to be true in all respects unless the
failure or failures of such representations and warranties to be so true and
correct, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect and Buyer shall have received a
certificate signed by the Chief Executive Officer of the Company to the
foregoing effect.
     Section 10.03. Conditions to Obligation of the Company. The obligation of
the Company to consummate the Closing is subject to the satisfaction of the
following further conditions:
     (a) Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date;
     (b) the representations and warranties of Buyer contained in this Agreement
and in any certificate or other writing delivered by Buyer

72



--------------------------------------------------------------------------------



 



pursuant hereto shall be true in all material respects at and as of the Closing
Date as if made at and as of such date; and
     (c) the Company shall have received a certificate signed by the General
Secretary of Buyer to the foregoing effect.
ARTICLE 11
Survival
     Section 11.01. Survival. The covenants, agreements, representations and
warranties of the parties hereto contained in this Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing. The representations and warranties of the parties
hereto contained in this Agreement shall be deemed made only as of the date
hereof and as of the Closing Date, in each case unless a different date is
specified in the representation and warranty.
ARTICLE 12
Termination
     Section 12.01. Grounds for Termination. This Agreement may be terminated at
any time:
     (a) by mutual written agreement of the Company and Buyer;
     (b) by either the Company or Buyer if the Closing shall not have been
consummated on or before September 30, 2006, unless the failure of the Closing
to be consummated by such date shall be due to the failure of the party seeking
to terminate this Agreement to perform or observe any of its covenants or
agreements set forth herein or, in the case of the Company, in the Independence
Agreement;
     (c) by either the Company or Buyer if there shall be any Applicable Law
that makes consummation of the transactions contemplated hereby illegal or
otherwise prohibited or if consummation of the transactions contemplated hereby
would violate any nonappealable final order, decree or judgment of any
Governmental Authority having competent jurisdiction;
     (d) by either the Company or Buyer, if the Independence Agreement shall
have been terminated;
     (e) by Buyer upon the occurrence of any of the following:

73



--------------------------------------------------------------------------------



 



     (i) any Person (other than Buyer and its Affiliates) shall have acquired
Beneficial Ownership of shares of Common Stock representing more than 10% of all
outstanding shares of Common Stock other than as a result of any Transfer by
Buyer or its Affiliates pursuant to Section 8.02;
     (ii) the Board approves or the Company enters into a definitive agreement
or agreement in principle with respect to an Acquisition Proposal made by a
Person other than Buyer or announces an intention to accept such an Acquisition
Proposal or enter into such agreement;
     (iii) prior to Closing, a breach of any representation or warranty or
failure to perform any covenant or agreement on the part of the Company set
forth in this Agreement shall have occurred that would cause the condition set
forth in Section 10.02(a) not to be satisfied, and such condition is incapable
of being satisfied by September 30, 2006 and Buyer shall have given the Company
30 days’ prior written notice specifying in reasonable detail the nature of such
breach; provided that Buyer has not materially breached its obligations
hereunder;
     (iv) following Closing, a material breach of any covenant or agreement
required to be performed under this Agreement or any of the agreements
contemplated by this Agreement by the Company; or
     (v) the members of the Board who hold such office on the date of this
Agreement and such persons nominated or appointed to the Board or recommended
for election by a majority of such members after the date of this Agreement
shall cease to constitute a majority of the Board; or
     (f) by the Company upon the occurrence of any of the following:
     (i) prior to Closing, a breach of any representation or warranty or failure
to perform any covenant or agreement on the part of Buyer set forth in this
Agreement shall have occurred that would cause the condition set forth in
Section 10.03(a) not to be satisfied, and such condition is incapable of being
satisfied by September 30, 2006 and the Company shall have given Buyer 30 days’
prior written notice specifying in reasonable detail the nature of such breach;
provided that the Company has not materially breached its obligations hereunder;

74



--------------------------------------------------------------------------------



 



     (ii) following Closing, a material breach of any covenant or agreement
required to be performed under this Agreement by Buyer; or
     (iii) upon the occurrence of a Buyer Change in Control.
The party desiring to terminate this Agreement pursuant to Section 12.01 shall
give notice of such termination to the other party.
     Section 12.02. Effect of Termination. If this Agreement is terminated as
permitted by Section 12.01, such termination shall be without liability of
either party (or any stockholder, director, officer, employee, agent, consultant
or representative of such party) to the other party to this Agreement; provided
that if such termination shall result from the (a) willful failure of either
party to fulfill a condition to the performance of the obligations of the other
party, (b) failure to perform a covenant or agreement of this Agreement or
(c) breach by either party hereto of any representation or warranty or agreement
contained herein, such party shall be fully liable for any and all Damages
incurred or suffered by the other party as a result of such failure or breach.
The provisions of Sections 5.07, 5.08, 6.01, 7.03, 8.01 (solely in the case of a
termination under Section 12.01(e)(ii) until consummation of such Acquisition
Proposal with respect to the restrictions in clauses (a), (b) and (c)), 8.04(c)
(solely in the case of a termination under Section 12.01(e)(ii) with respect to
such Acquisition Proposal and in the case of a termination under
Section 12.01(f)(ii)), 8.09, 13.01, 13.04, 13.06, 13.07 and 13.08 shall survive
any termination hereof pursuant to Section 12.01.
ARTICLE 13
Miscellaneous
     Section 13.01. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,
     if to Buyer, to:
Banco Santander Central Hispano, S.A.
Ciudad Grupo Santander
Avda. de Cantabria, s/n-28660
Boadilla del Monte
Madrid, Spain
Attention: Ignacio Benjumea, General Secretary
Facsimile No.: 34-91-259-6634

75



--------------------------------------------------------------------------------



 



     with a copy to:
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention: Diane G. Kerr
Facsimile No.: 212-450-3800
E-mail: diane.kerr@dpw.com
     if to the Company, to:
Sovereign Bancorp, Inc.
1130 Berkshire Boulevard
Wyomissing, Pennsylvania 19610
Attention: President
Facsimile No.: 610-208-6143
     with a copy to:
Stevens & Lee
111 North Sixth Street
P.O. Box 679
Reading, Pennsylvania 19603
Attention: Joseph M. Harenza
Facsimile No.: 610-376-5610
E-mail: jmh@stevenslee.com
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
     Section 13.02. Amendments and Waivers. (a) Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed, in the case of an amendment, by each party to this Agreement, or
in the case of a waiver, by the party against whom the waiver is to be
effective.
     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of

76



--------------------------------------------------------------------------------



 



any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
     Section 13.03. Disclosure Schedule References. The parties hereto agree
that any reference in a particular Section of the Company Disclosure Schedule
shall only be deemed to be an exception to (or, as applicable, a disclosure for
purposes of) the representations and warranties (or covenants, as applicable) of
the relevant party that are contained in the corresponding Section of this
Agreement.
     Section 13.04. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
     Section 13.05. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto; except that Buyer may transfer
or assign its rights and obligations under this Agreement, in whole or from time
to time in part, to (a) one or more of its Affiliates at any time and (b) after
the Closing Date, to any Person; provided that no such transfer or assignment
shall relieve Buyer of its obligations hereunder or enlarge, alter or change any
obligation of any other party hereto or due to Buyer.
     Section 13.06. Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state, except to the extent that Pennsylvania
law applies to corporations incorporated in Pennsylvania.
     Section 13.07. Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in New York
City, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of New York, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party

77



--------------------------------------------------------------------------------



 



anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 13.01 shall be deemed effective service of
process on such party.
     Section 13.08. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 13.09. Counterparts; Effectiveness; Third-Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations, or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.
     Section 13.10. Entire Agreement. This Agreement, the Registration Rights
Agreement and the Voting Trust Agreement constitute the entire agreement between
the parties with respect to the subject matter hereof and thereof and supersede
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement.
     Section 13.11. Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Governmental Authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
     Section 13.12. Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties (including

78



--------------------------------------------------------------------------------



 



Incumbent Directors (other than those designated by Buyer) in accordance with
Section 9.02(b)) shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, in
addition to any other remedy to which they are entitled at law or in equity.
     Section 12.03. Immaterial Breaches. If either party unintentionally fails
to comply with a notice or other similar time period provision in this
Agreement, such failure does not adversely prejudice the other party in any way
and is promptly cured, such failure shall not be deemed to be a breach of such
provision.

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BANCO SANTANDER CENTRAL HISPANO, S.A.
      By:   /s/ Juan Rodriguez Inciarte         Name:   Juan Rodriguez Inciarte
      Title:   Director General    

            SOVEREIGN BANCORP, INC.
      By:   /s/ Jay S. Sidhu         Name:   Jay S. Sidhu       Title:  
Chairman, Chief Executive Officer and President  

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF VOTING TRUST AGREEMENT

 



--------------------------------------------------------------------------------



 



VOTING TRUST AGREEMENT
     THIS VOTING TRUST AGREEMENT, dated as of [                    ], by and
among Banco Santander Central Hispano, S.A., a Spanish sociedad anónima (the
“Stockholder”), Sovereign Bancorp Inc., a Pennsylvania corporation (the
“Company”), and The [                    ] Bank (the “Trustee”),
W I T N E S S E T H:
     WHEREAS, the Stockholder and the Company are parties to a Investment
Agreement, dated as of October 24, 2005 (as it may be amended from time to time,
the “Investment Agreement”; capitalized terms used but not defined herein shall
have the meanings set forth therein), pursuant to which (i) the Stockholder
shall acquire common stock of the Company, without par value (“Company Common
Stock”) equal to 19.8% of the issued and outstanding shares of Company Common
Stock on the date so acquired (the “Closing Date”) and shall have the right, but
not the obligation, to acquire shares of Company Common Stock constituting up to
an additional 5.1% of the issued and outstanding shares of Company Common Stock,
directly from the Company, in the open market and/or from third parties, on
terms set forth in the Investment Agreement; and
     WHEREAS, the Company is a “registered corporation,” as that term is defined
in Section 2502 of the Pennsylvania Business Corporation Law (the “PaBCL”), 15
Pa.C.S. § 2502, and is subject to Subchapter E of Chapter 25 of the Pa BCL, 15
Pa.C.S. §§ 2541-2548 (“Subchapter E”);
     WHEREAS, under the terms of the Investment Agreement, if the provisions of
Subchapter E would otherwise continue to apply to the ownership of Company
Common Stock by the Stockholder or its Affiliates, on June 30, 2007, the Company
is obligated, not later than June 30, 2007, to call and hold an annual or
special meeting of Stockholders of the Company for the purpose of voting upon,
inter alia, an amendment to the Articles of Incorporation of the Company to
render Subchapter E inapplicable to the Company (the “ Exemption Proposal”) and
to actively solicit proxies in favor of the Exemption Proposal;
     WHEREAS, Stockholder desires (and is obligated pursuant to the Investment
Agreement), from time to time following the Closing Date, to deposit in an
independent, irrevocable voting trust, or to cause to be transferred or issued
directly to such trust, such number of shares of Company Common Stock as may be
necessary so that none of the Stockholder or any of its Affiliates becomes a
“controlling person or group,” as that term is defined in Section 2543(a) of the
PaBCL, 15 Pa.C.S. § 2543(a) (a “Controlling Person”).
     WHEREAS, neither the Trustee nor any of its Affiliates has any officers or
board members in common with the Stockholder or any of its Affiliates; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Trustee is willing to act as voting trustee pursuant to the
terms of this Trust Agreement.
     NOW THEREFORE, the parties hereto agree as follows:
     1. Creation of Trust — The Stockholder and the Company hereby appoint the
[                    ] Bank as Trustee hereunder, and the Bank hereby accepts
said appointment and agrees to act as Trustee under this Trust Agreement as
provided herein.
     2. Trust Is Irrevocable — This Trust Agreement and the nomination of the
Trustee during the term of the trust shall be irrevocable by the Stockholder and
the Company and their Affiliates and shall terminate only in accordance with,
and to the extent of, the provisions of Paragraph 8 hereof.
     3. Deposit of Trust Stock — From and after the Closing Date, the
Stockholder shall, from time to time, deposit, or direct the transfer agent for
the Company Common Stock to transfer directly to the Trustee, such number of
shares of Company Common Stock as may be necessary so neither the Stockholder
nor any Affiliate of the Stockholder is, at any time this Trust Agreement is in
effect, a Controlling Person. The Stockholder may also deposit cash with the
Trustee and direct the Trustee to make purchases of Company Common Stock with
such amounts (but in no event in excess of such amounts) so deposited.
Certificates representing shares of Company Common Stock deposited with the
Trustee to be held by it pursuant to the terms of this Agreement shall be duly
endorsed or accompanied by proper instruments duly executed for transfer thereof
to the Trustee or otherwise validly and properly transferred. The Trustee shall
issue to Stockholder, in respect of shares of Company Common Stock deposited
hereunder, and in respect of Company Common Stock purchased by it pursuant to
the second sentence of this Paragraph 3 one or more Voting Trust Certificates
substantially in the form attached hereto as Exhibit A (the “Trust
Certificates”), with the blanks therein appropriately completed. All shares of
Company Common Stock at any time delivered to the Trustee hereunder, or
purchased by the Trustee pursuant to the second sentence of this Paragraph 3,
are called the “Trust Stock.” The Trustee shall present to the Company all
certificates representing Trust Stock that is not registered in the name of the
Trustee, or its nominee, as trustee under this Agreement, for surrender and
cancellation and for the issuance and delivery to the Trustee of new
certificates registered in the name of the Trustee, or its nominee, as Trustee
under this Agreement.
     4. Powers of Trustee — The Trustee shall be present, in person or
represented by proxy, at all annual and special meetings of Stockholders of the
Company so that all Trust Stock may be counted for the purposes of determining
the presence of a quorum at such meetings. The Stockholder and the Company
agree, and the Trustee acknowledges, that the Trustee shall not participate in
or interfere with the management of the Company and shall take no other actions
with respect to the Company except in accordance with the terms hereof. As
required by Section       of the Investment Agreement, the Trustee shall vote
all Trust Stock with respect to all matters, including without limitation the
election or removal of directors, voted on by the stockholders of the Company
(whether at a regular or special meeting or pursuant to a written consent) in
the same proportion as all Company Common Stock (other than (i) Trust Stock, and
(ii) Company Common Stock voted by, or at the direction of, the Stockholder or
any Affiliate

-2-



--------------------------------------------------------------------------------



 



thereof) is voted with respect to such matters. In exercising its voting rights
in accordance with this Paragraph 4, the Trustee shall take such actions as may
be necessary or appropriate at all annual, special or other meetings of
stockholders of the Company or in connection with any and all consents of
stockholders in lieu of a meeting.
     5. Further Provisions Concerning the Trustee — The Trustee shall not be
liable for any mistakes of fact or law or any error of judgment, or for any act
or omission, except as a result of the Trustee’s willful misconduct or gross
negligence.
     6. Transfer of Trust Certificates — The Trust Certificates shall be
transferable to the same extent that shares of Company Common Stock owned by the
Stockholder and its Affiliates are transferable under the Investment Agreement,
to the extent practicable. They may be transferred on the books of the Trustee
by the registered holder upon the surrender thereof properly assigned, in
accordance with rules from time to time established for that purpose by the
Trustee. Until so transferred, the Trustee may treat the registered holder as
owner for all purposes. Each transferee of a Trust Certificate issued hereunder
shall, by his acceptance thereof, assent to and become a party to this Trust
Agreement, and shall assume all attendant rights and obligations. Any such
transfer in violation of this Paragraph 6 shall be null and void.
     7. Dividends and Distributions; Subscription Rights; Reorganizations and
Recapitalizations —
          (a) The Trustee shall, immediately following the receipt of each cash
dividend or cash distribution or distribution of property or securities of other
issuers or securities issued by the Company having no conditional or
unconditional voting rights on any matter (“Company Non-Voting Securities”), as
may be declared and paid upon the Trust Stock, pay the same over to, or as
directed by, the Stockholder or to or as directed by the holders of the Trust
Certificates hereunder as then appearing on the books of the Trustee. In lieu of
receiving cash dividends or cash distributions or other distributions described
in the preceding sentence and paying the same to the holders of Trust
Certificates pursuant to the prior sentence, the Trustee may submit a
certification to the Company in writing directing the Company to pay such
dividends or distributions directly to the holders of Trust Certificates on the
record date for such dividend or distribution, and the Trustee shall amend such
certification (or submit a new certification) as appropriate to reflect any
transfers of Trust Certificates. Upon receipt of such written instructions, the
Company shall pay such dividends or other distributions directly to the holders
of the Trust certificates so certified by the Trustee. Upon such instructions
being given by the Trustee to Company, and until revoked by the Trustee, all
liability of the Trustee with respect to such dividends or other distributions
shall cease. The Trustee shall receive and hold dividends and distributions of
securities issued by the Company having conditional or unconditional rights to
vote on any matter (“Company Voting Securities”) upon the same terms and
conditions as the Trust Stock and shall issue Trust Certificates representing
any new or additional Company Voting Securities that may be paid as dividends or
otherwise distributed upon the Trust Stock to the registered holders of Trust
Certificates in proportion to their respective interests.
          (b) In case any stock or other securities of the Company are offered
for subscription to the holders of capital stock of the Company deposited
hereunder, through options, rights or otherwise, promptly upon receipt of notice
of such offer, the Trustee shall mail a copy thereof to

-3-



--------------------------------------------------------------------------------



 



the holders of the Trust Certificates. Upon receipt by the Trustee, at least
five days prior to the last day fixed by the Company for subscription and
payment, of a request from any such holder of Trust Certificates to subscribe in
such holder’s behalf, accompanied by the sum of money required to pay for such
capital stock or securities (not in excess of the amount subject to subscription
in respect to the Trust Stock represented by the Trust Certificate held by such
holder), the Trustee shall make such subscription and payment on behalf of the
holder, and upon receiving from the Company the certificates for shares or
securities so subscribed for, shall issue to such holder a Trust Certificate in
respect thereof if the same be Voting Company Securities, but if the same be
Company Non-Voting Securities, the Trustee shall mail or deliver such securities
to the holder in whose behalf the subscription was made, or may instruct the
Company to make delivery directly to the holder entitled thereto.
          (c) In the event that the Company is merged into or consolidated with
another corporation, divided into two or more resulting entities, or all or
substantially all of the assets of the Company are transferred to another
corporation pursuant to a plan requiring the Company’s assets to be distributed
in liquidation, or all the shares of the Company are to be exchanged in
connection with a reorganization or recapitalization of the Company, then in
connection with such transaction or series of transactions the term “Company”
for all purposes of this Agreement shall be taken to include any successor
entity, and the Trustee shall receive and hold under this Agreement any stock
of, or other interests in, such successor entity received on account of the
ownership, as Trustee hereunder, of the Trust Stock prior to such merger,
consolidation, division, transfer, reorganization or recapitalization. Voting
Trust Certificates issued and outstanding under this Agreement at the time of
such merger, consolidation, division, transfer, reorganization or
recapitalization may remain outstanding, or the Trustee shall have the
discretion to substitute for such Certificates new Certificates in appropriate
form, and the term “Trust Stock” as used herein shall be taken to include any
stock or evidence of an interest which may be received by the Trustee in lieu of
all or any part of the capital stock of the Company.
     In case any reorganization or recapitalization affecting Trust Stock shall
have been duly authorized, the Trustee is hereby authorized to surrender Trust
Stock held by the Trustee hereunder, pro rata on behalf of all holders of Trust
Certificates, as may be required under the terms pursuant to which such
reorganization or recapitalization is to be effected, and to receive and hold
any and all other securities of the Company or successor thereto issued in
exchange for such surrendered Trust Stock. Following any such action, the
Certificates issued and outstanding pursuant hereto shall be deemed to represent
proportionately the number of other securities resulting from such
reorganization or recapitalization.
     8. Transfer of Trust Stock; Termination of Trust —
          (a) This Trust is accepted by the Trustee subject to the right hereby
reserved in the holder or holders of Trust Certificates as then appearing on the
records of the Trustee at any time to direct the Trustee, by a writing executed
by the holder or holders of Trust Certificates (each, a “Transferor”) and
delivered to the Trustee (a “Transfer Notice”), to sell, pledge, encumber or
otherwise transfer or agree to transfer (a “Transfer”) all or any part of the
Trust Stock (other than to the Stockholder or any of its Affiliates); provided
that a Transfer may only be made at such times, and upon such terms and
conditions, as would not be in violation of the Investment Agreement. A copy of
the Transfer Notice shall be delivered to the Company and the Trustee

-4-



--------------------------------------------------------------------------------



 



shall execute the Transfer specified therein as soon as practicable after the
expiration of a three business day period following the Company’s receipt of
such Transfer Notice, unless the Company shall have provided written notice to
the Trustee and the Transferor(s) within such three-day period requesting that
such Transferor(s) provide the Company with an opinion of counsel reasonably
satisfactory to it that such Transfer would not be in violation of the
Investment Agreement. Upon receipt by the Company of such opinion of counsel,
the Company shall promptly provide the Trustee and the Transferor(s) with a
written notice stating that it no longer objects to such Transfer (a “Company
Notice”). The Trustee shall be entitled to rely on (i) a certification from each
Transferor, executed by its President or one of its Vice Presidents and under
its corporate seal, that any Transfer directed to be made pursuant to this
subparagraph 8(a) of the whole or any part of the Trust Stock would not be in
violation of the Investment Agreement and (ii) the Company Notice. In the event
of a permitted Transfer of Trust Stock pursuant to this subparagraph 8(a), the
Trustee shall, to the extent the consideration therefor is payable to or
controllable by the Trustee, promptly pay, or cause to be paid, upon the order
of the holder or holders directing such sale, the net proceeds of such sale in
proportion to their respective interests in the Trust Stock so Transferred. The
Trustee shall require the surrender to it of the Trust Certificates issued
hereunder in respect of the Trust Stock to be so Transferred as a condition to
the delivery of the Trust Stock to be Transferred pursuant to this subparagraph
8(a).
          (b) This Trust is accepted by the Trustee subject to the right hereby
reserved in the holder or holders of Trust Certificates at any time to direct
the Trustee in writing (a “Delivery Notice”) to deliver the whole or any part of
the Trust Stock to the holder or holders of Trust Certificates who have given a
Delivery Notice (each, a “Requesting Holder”); but the Trustee shall make
delivery only if, after giving effect thereto, neither the Stockholder nor any
of its Affiliates would be a Controlling Person. The Trustee shall take all
actions reasonably requested by the Requesting Holder to effect any such
delivery. A copy of such Delivery Notice shall be delivered to the Company and
the Trustee shall execute the delivery specified therein as soon as practicable
after the expiration of a three business day period following the Company’s
receipt of such Transfer Notice, unless the Company shall have provided written
notice to the Trustee and the Requesting Holder(s) within such three-day period
requesting that such Requesting Holder(s) provide the Company with an opinion of
counsel reasonably satisfactory to it that, after effecting such delivery,
neither the Stockholder nor any of its Affiliates would be a Controlling Person.
Upon receipt by the Company of such opinion of counsel, the Company shall
promptly provide the Trustee and the Requesting Holder(s) with a written notice
stating that it no longer objects to such delivery (a “Company Delivery
Notice”). The Trustee shall be entitled to rely on (i) a certification from each
Requesting Holder, executed by its President or one of its Vice Presidents and
under its corporate seal, that any such delivery directed to be made by the
Stockholder of the whole or any part of the Trust Stock to the Stockholder would
not, after giving effect thereto, cause the Stockholder or any of its
Affiliates, to be a Controlling Person and (ii) the Company Delivery Notice. The
Trustee shall require the surrender to it of the Trust Certificates issued
hereunder in respect of the Trust Stock to be so delivered as a condition to the
delivery of the Trust Stock directed by the Requesting Holder(s) to be delivered
by it pursuant to this subparagraph 8(b).
          (c) If (A) the Exemption Proposal shall be approved by the requisite
vote of holders of Company Common Stock and there shall be delivered to the
Trustee a certified copy

-5-



--------------------------------------------------------------------------------



 



of Articles of Amendment to the Articles of Incorporation of the Company
providing that Subchapter E shall not be applicable to the Company, or (B) there
shall be delivered to the Trustee an opinion, in form and substance satisfactory
to the Company and the Stockholder, of counsel who is satisfactory to the
Company and the Stockholder, that Subchapter E is otherwise no longer applicable
to the ownership of Company Common Stock by the Stockholder and any of its
Affiliates, the Trustee shall transfer to, or upon the order of, the holder or
holders of Trust Certificates as then appearing on the records of the Trustee,
its right, title and interest in and to all of the Trust Stock and all other
property then held by it in accordance with the terms and conditions of this
Trust Agreement and not theretofore transferred or delivered by it as provided
in subparagraph 8(a) and subparagraph 8(b), and this Trust shall cease and come
to an end. The Trustee shall require the surrender to it of the Trust
Certificates issued hereunder as a condition to the release or transfer of the
Trust Stock and all other property then held by it pursuant to this subparagraph
8(c).
          (d) Unless sooner terminated pursuant to any other provision herein
contained, this Trust Agreement shall terminate on the the date on which all
Trust Stock has been delivered by the Trustee pursuant to subparagraphs 8(a),
8(b), or 8(c). The Trustee shall require the surrender to it of the Trust
Certificates hereunder before the release or transfer of the stock interests
evidenced thereby.
          (e) Except as expressly provided in this Paragraph 8, the Trustee
shall not dispose of, or in any way encumber, the Trust Stock, and any transfer,
sale or encumbrance in violation of the foregoing shall be null and void.
     9. Independence of the Trustee — Neither the Trustee nor any Affiliate of
the Trustee may have any officers, or members of their respective boards of
directors, in common with the Stockholder or any of its Affiliates. None of the
Stockholder or any of its Affiliates shall purchase, other than in a fiduciary
capacity for the benefit of third parties, the stock or securities of the
Trustee or any Affiliate of the Trustee.
     10. Compensation of the Trustee — The Trustee shall be entitled to receive
reasonable and customary compensation for all services rendered by it as Trustee
under the terms hereof and said compensation to the Trustee, together with all
counsel fees, taxes, or other expenses reasonably incurred hereunder, shall be
promptly paid by the Stockholder.
     11. Trustee May Act Through Agents — The Trustee may at any time or from
time to time appoint an agent or agents and may delegate to such agent or agents
the performance of any administrative duty of the Trustee.
     12. Concerning the Responsibilities and Indemnification of the Trustee —
The Trustee shall not be answerable for the default or misconduct of any agent
or attorney appointed by it in pursuance hereof if such agent or attorney has
been selected with reasonable care. The duties and responsibilities of the
Trustee shall be limited to those expressly set forth in this Trust Agreement.
The Trustee shall not be responsible for the sufficiency or the accuracy of the
form, execution, validity or genuineness of the Trust Stock, or of any documents
relating thereto, or for any lack of endorsement thereon, or for any description
therein, nor shall the Trustee be responsible or liable in any respect on
account of the identity, authority or rights of

-6-



--------------------------------------------------------------------------------



 



the persons executing or delivering or purporting to execute or deliver any such
Trust Stock or document or endorsement or this Trust Agreement, except for the
execution and delivery of this Trust Agreement by the Trustee, so long as the
Trustee has acted in good faith and without gross negligence or willful
misconduct. The Stockholder agrees that it will at all times protect, indemnify
and save harmless the Trustee from any loss, cost or expense of any kind or
character whatsoever in connection with this Trust except those, if any, growing
out of the negligence or willful misconduct of the Trustee, and will at all
times undertake, assume full responsibility for, and pay all costs and expenses
of any suit or litigation of any character, with respect to the Trust Stock or
this Trust Agreement, and if the Trustee shall be made a party thereto, the
Stockholder will pay all costs and expenses, including reasonable counsel fees,
to which the Trustee may be subject by reason thereof; provided, however, that
the Stockholder shall not be responsible for the cost and expense of any suit
that the Trustee shall settle without first obtaining Stockholder’s written
consent. The Trustee may consult with counsel and the opinion of such counsel
shall be full and complete authorization and protection in respect of any action
taken or omitted or suffered by the Trustee hereunder in good faith and without
gross negligence or willful misconduct and in accordance with such opinion,
except for settlement of a suit without the Stockholder’s consent as provided in
this Paragraph 12.
     13. Trustee to Give Account to Holders — To the extent requested to do so
by the Stockholder or any registered holder of a Trust Certificate, the Trustee
shall furnish to the party making such request full information with respect to
(i) all property theretofore delivered to it as Trustee, (ii) all property then
held by it as Trustee, and (iii) all actions theretofore taken by it as Trustee.
     14. Resignation, Succession, Disqualification of Trustee — The Trustee, or
any trustee hereafter appointed, may at any time resign by giving 60 days’
written notice of resignation to the Stockholder and the Company. The
Stockholder shall at least 15 days prior to the effective date of such notice
appoint a successor trustee which shall (i) satisfy the requirements of
Paragraph 9 hereof, (ii) be reasonably acceptable to Stockholder and the Company
and (iii) be a corporation organized and doing business under the laws of the
United States or of any State thereof and authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal or state
authority. If no successor trustee shall have been appointed and shall have
accepted appointment at least 15 days prior to the effective date of such notice
of resignation, the resigning Trustee may petition any competent authority or
court of competent jurisdiction for the appointment of a successor trustee. Upon
written assumption by the successor trustee of the Trustee’s powers and duties
hereunder, a copy of the instrument of assumption shall be delivered by the
Trustee to the Stockholder and the Company and all registered holders of Trust
Certificates shall be notified of its assumption, whereupon the Trustee shall be
discharged of the powers and duties of the Trustee hereunder and the successor
trustee shall become vested with such powers and duties and the term “Trustee”
as used herein shall mean such successor trustee. In the event of any material
violation by the Trustee of the terms and conditions of this Trust Agreement,
the Trustee shall become disqualified from acting as trustee hereunder as soon
as a successor trustee shall have been selected by the Stockholder in the manner
provided by this paragraph.

-7-



--------------------------------------------------------------------------------



 



     15. Amendment — This Trust Agreement may from time to time be modified or
amended by agreement executed by the Trustee, the Stockholder, the Company and
all registered holders of the Trust Certificates upon receipt of an opinion, in
form and substance satisfactory to the Company and the Stockholder, of counsel
who is satisfactory to the Company and the Stockholder, that such modification
or amendment, and the voting of the Trust Stock, will not cause the Stockholder
or any of its Affiliates to become a Controlling Person.
     16. Governing Law— The provisions of this Trust Agreement and of the rights
and obligations of the parties hereunder shall be governed by the laws of the
Commonwealth of Pennsylvania.
     17. Successors and Assigns; Company Consent; Filing of Agreement.
          (a) This Trust Agreement shall be binding upon the successors and
assigns to the parties hereto, including without limitation successors to the
Stockholder by merger, consolidation or otherwise.
          (b) Except as otherwise expressly set forth herein, any consent
required from the Company hereunder may be granted or withheld in the Company’s
sole discretion.
          (c) Copies of this Agreement, and each modification or amendment
hereof, shall be filed in the principal office of the Company and shall be open
for inspection by any holder of Trust Certificates and any stockholder of the
Company, daily during business hours upon reasonable prior notice.
     19. Counterparts — This Trust Agreement is executed in four counterparts,
each of which shall constitute an original, and one of which shall be held by
the Stockholder, one of which shall be held by the Company, and the other two
shall be held by the Trustee, one of which shall be subject to inspection by
holders of Trust Certificates on reasonable notice during business hours.
     20. Notices — Any notice which any party hereto may give to the other
hereunder shall be in writing and shall be given by hand delivery, or by first
class registered mail, or by overnight courier service, or by facsimile
transmission confirmed by one of the aforesaid methods, sent,
If to the Stockholder, to
[                                                            

                                                            

                                                            ]
If to the Company:
[                                                            

                                                            

                                                            ]

-8-



--------------------------------------------------------------------------------



 



If to the Trustee, to
[                                                            

                                                            

                                                            ]
     And if to the holders of Trust Certificates, to them at their addresses as
shown on the records maintained by the Trustee.
     21. Remedies — Each of the parties hereto acknowledges and agrees that in
the event of any breach of this Agreement, each non-breaching party would be
irreparably and immediately harmed and could not be made whole by monetary
damages. It is accordingly agreed that the parties hereto (a) will waive, in any
action for specific performance, the defense of adequacy of a remedy at law and
(b) shall be entitled, in addition to any other remedy to which they may be
entitled at law or in equity, to an order compelling specific performance of
this Agreement in any action instituted in any state or federal court sitting in
New York City, New York. Each party hereto consents to personal jurisdiction in
any such action brought in any state or federal court sitting in New York City,
New York.
     22. Entire Agreement. This Agreement, together with the other agreements
and documents referred to herein, constitutes the entire agreement, and
supersedes all prior agreements and understandings, oral and written, among the
parties with respect to the subject matter hereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to
be executed all as of the day and year first above written.

            BANCO SANTANDER CENTRAL HISPANO, S.A.
      By:           Name:           Title:        

            SOVEREIGN BANCORP, INC.
      By:           Name:           Title:        

            [                                                       ] BANK
      By:           Name:           Title:      

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
VOTING TRUST CERTIFICATE
FOR SHARES OF COMMON STOCK OF
SEVRUGA CORPORATION
INCORPORATED UNDER THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA
     THIS IS TO CERTIFY that                      will be entitled, on the
surrender of this Certificate, to receive on the termination of the Voting Trust
Agreement hereinafter referred to, or otherwise as provided in Paragraph 8 of
said Voting Trust Agreement, a certificate or certificates for
                     shares of the Common Stock, without par value, of Sovereign
Bancorp Inc., a Pennsylvania corporation (the “Company”). This Certificate is
issued pursuant to, and the rights of the holder hereof are subject to and
limited by, the terms of a Voting Trust Agreement, dated as of
[                    ], 2005, by Banco Santander Central Hispano, S.A., a
Spanish sociedad anónima, the Company, and The [                    ] Bank as
Voting Trustee, a copy of which Voting Trust Agreement is on file in the
registered office of the Company at [                    ], and open to
inspection of any stockholder of the Company and the holder hereof.
     The holder of this Certificate shall be entitled to the benefits of said
Voting Trust Agreement, including, without limitation, the right to receive
payment of certain dividends or other distributions, if any, paid by the Company
with respect to the number of shares represented by this Certificate.
     This Certificate shall be transferable only on the books of the undersigned
Voting Trustee or any successor, to be kept by it, on surrender hereof by the
registered holder in person or by attorney duly authorized in accordance with
the provisions of said Voting Trust Agreement, and until so transferred, the
Voting Trustee may treat the registered holder as the owner of this Voting Trust
Certificate for all purposes whatsoever, unaffected by any notice to the
contrary.
     By accepting this Certificate, the holder hereof assents to all the
provisions of, and becomes a party to, said Voting Trust Agreement.
     IN WITNESS WHEREOF, the Voting Trustee has caused this Certificate to be
signed by its officer duly authorized.
Dated:

            THE [                                                       ] BANK
      By              Authorized Officer           

 



--------------------------------------------------------------------------------



 



[FORM OF BACK OF VOTING TRUST CERTIFICATE]
     FOR VALUE RECEIVED
                                                             hereby sells,
assigns, and transfers unto
                                                             the within Voting
Trust Certificate and all rights and interests represented thereby, and does
hereby irrevocably constitute and appoint
                                                             Attorney to
transfer said Voting Trust Certificate on the books of the within mentioned
Voting Trustee, with full power of substitution in the premises.
                                                            
Dated:
In the Presence of:
                                                            

 